Exhibit No. 10.1

 

ASSET PURCHASE AND SALE AGREEMENT

 

THIS ASSET PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered
into this 11th day of January, 2008, by and between LUCKY LUCY D LLC, a Nevada
limited liability company (“Purchaser”) and SPEAKEASY GAMING OF LAS VEGAS, INC.,
a Nevada corporation (“Seller”).  Purchaser and Seller are sometimes
individually referred to as the “Party” and collectively as the “Parties.”

 

RECITALS

 

A.            Seller operates a hotel, casino, restaurant, bar and related
businesses commonly known as the Ramada Inn Speedway Hotel and Casino (the
“Business” also referred to as the “Hotel”) located at 3227 Civic Center Drive,
in the City of North Las Vegas, County of Clark, State of Nevada (the “Real
Property”).

 

B.            Seller desires to sell to Purchaser, and Purchaser desires to
purchase from Seller all of the tangible and intangible assets of Seller used in
the ownership and operation of Seller’s Business, including the Gaming Assets
(as defined in Section 1.1).

 

C.            Concurrent with the execution of this Agreement, Ganaste LLC
(“Ganaste”) as purchaser and Seller entered into that Real Property Purchase and
Sale Agreement (“Real Property Purchase Agreement”) pursuant to which Ganaste
agreed to purchase the Real Property from Seller, Seller agreed to sell the Real
Property to Ganaste, and Ganaste agreed to lease the Real Property to Seller and
enter into a Master Lease Agreement as of the closing date of the Real Property
Purchase Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
and of other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:

 


1.             DEFINITIONS.


 


1.1           TERMS.  FOR THE PURPOSES OF THIS AGREEMENT, THE FOLLOWING TERMS
SHALL HAVE THE RESPECTIVE MEANINGS SET FORTH BELOW:


 

“Accounts Receivable” means all accounts receivable (including receivables for
food, beverages, telephone and casino credit), notes receivable and indebtedness
for borrowed money or overdue accounts receivable, in each case, due and owing
by any third party, but not including the Tray Ledger.

 

“Agreement” has the meaning ascribed to it in the introductory paragraph.

--------------------------------------------------------------------------------


 

“Americans With Disabilities Act” means 42 USC § 12101, et seq. and all laws or
regulations from time to time applicable to the Business governing use, access
and accommodations.

 

“Assignment Agreement” has the meaning ascribed to it in Section 9.1(b).

 

“Assignment of Master Lease” has the meaning ascribed to it in Section 9.2(c).

 

“Assumed Liabilities” has the meaning ascribed to it in Section 7(a).

 

“Benefit Plans” has the meaning ascribed to it in Section 6.15.

 

“Business” has the meaning ascribed to it in Recital A.

 

“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized or required to close under the laws of the
State of Nevada.

 

“Casino” means that portion of the Business consisting of licensed gaming.

 

“Closing” shall mean the closing of the purchase and sale of the Purchased
Assets in accordance with Section 11.1.

 

“Closing Date” shall mean the date of Closing provided for in Section 11.1.

 

“Closing Statement” shall mean the statement prepared by the Parties in
accordance with Section 12.1.

 

“Condemnation Event” has the meaning ascribed to it in Section 4.2(e).

 

“Contracts” means all contracts, agreements and obligations currently in force
relating to the Purchased Assets, including, without limitation, all sale,
management, construction, insurance, commission, architectural, engineering,
operating, employment, service, supply and maintenance agreements.

 

“Deposit” has the meaning ascribed to it in Section 2.1.

 

“Effective Date” means the date on which all of the Parties have executed this
Agreement.

 

“Election to Build Notice” has the meaning ascribed to it in Section 4.2(c).

 

“Electronic Books and Records” has the meaning ascribed to it in Section 3.4.

 

“ERISA” has the meaning ascribed to it in Section 6.15.

 

“Excluded Assets” has the meaning ascribed to it in Section 3.2.

 

“Excluded Liabilities” has the meaning ascribed to it in Section 5.2.

--------------------------------------------------------------------------------


 

“Extension Fee” has the meaning ascribed to it in Section 11.2.

 

“Extension Period” has the meaning ascribed to it in Section 11.2.

 

“Federal Tax Law” means the Federal Foreign Investment in Real Property Tax Act
of 1980 and the 1986 Tax Reform Act, as amended.

 

“FF&E” has the meaning ascribed to it in Section 3.1(a).

 

“Financial Information” has the meaning ascribed to it in Section 6.8.

 

“Gaming Approvals” means all regulatory registrations, findings of suitability,
licenses, consents, approvals, waivers and authorizations that are necessary for
Seller to sell and Purchaser to acquire the Gaming Assets and  to conduct
nonrestricted gaming operations at the Casino.

 

“Gaming Assets” means all Gaming Equipment and means all Contracts that
Purchaser agrees to assume pursuant to Section 5.1 specifically relating to, or
specifically used in connection with, the operation of the Casino.

 

“Gaming Equipment” means any and all gaming devices (as defined in NRS
463.0155), gaming device parts inventory and other related gaming equipment and
supplies used in connection with the operation of a casino, including, without
limitation, slot machines, gaming tables, cards, dice, chips, tokens, player
tracking systems, cashless wagering systems (as defined in NRS 463.014), mobile
gaming systems (as defined in NGC Regulation 14.010(11)) and associated
equipment (as defined in NRS 463.0136), which are now located at the Casino as
of the date of this Agreement and used or usable exclusively in the present or
future operation of all or any portion of the Casino, or ordered for future use
at the Casino as of the Closing.

 

“Gaming Liabilities” means the Assumed Liabilities specifically relating to the
operation of the Casino.

 

“Gaming Taxes” means the quarterly fee for a gaming license for a restricted
operation (NRS 463.373), the annual excise tax on slot machines (NRS 463.385),
and any and all other license fees or taxes imposed on the operation of the
Gaming Assets by any governmental agency having jurisdiction over the Purchased
Assets.

 

“Ganaste” has the meaning ascribed to it in Recital C.

 

“Governmental Authorities” has the meaning ascribed in Section 6.7.

 

“Governmental Authorities” shall mean any governmental or quasi-governmental
body or agency having jurisdiction over the Purchased Assets and/or Seller,
including, without limitation, the State of Nevada, City of North Las Vegas and
Clark County, Nevada.

 

“Governmental Regulation” shall mean any laws, ordinances, rules, requirements,
resolutions, policy statements and regulations (including, without limitation,
those relating to land use, subdivision, zoning, environmental, toxic or
hazardous waste, occupational health and

--------------------------------------------------------------------------------


 

safety, water, earthquake hazard reduction, and building and fire codes) of the
Governmental Authorities bearing on the construction, alteration,
rehabilitation, maintenance, use, operation or sale of the Purchased Assets.

 

“Gross Revenues” shall mean all revenues and receipts of every kind received
from operating the Business and all departments and parts thereof, including but
not limited to, the net win from gaming activities, income from both cash and
credit transactions, income from the rental of rooms, stores, offices, banquet
rooms, conference rooms, exhibits or sale space of every kind, license, lease
and concession fees and rentals (not including gross receipts of licensees,
lessees and concessionaires), vending machines, health club membership fees,
food and beverage sales, wholesale and retail sales of merchandise, service
charges, and proceeds, if any, from business interruption or other loss of
income insurance; provided, however, Gross Revenues shall not include
(i) gratuities to the employees of the Business, (ii) federal, state or
municipal excise, sales or use taxes or similar impositions collected directly
from customers, patrons or guests or included as part of the sales prices of any
goods or services paid over to federal, state or municipal governments,
(iii) property insurance or condemnation proceeds (excluding proceeds from
business interruption or other loss of income coverage), (iv) proceeds from the
sale or refinance of assets other than sales in the ordinary course of business,
(v) judgments, awards and any proceeds from settlement of legal proceedings,
other than for lost business, (vi) the amount of all credits, rebates or refunds
(which shall be deductions from Gross Revenues) to customers, patrons or guests,
(vii) receipts of licensees, concessionaires, and tenants, (viii) the value of
complimentary rooms, food and beverage, (ix) interest income, and (x) security
deposits.  For purposes of the definition of Gross Revenues, the net win from
gaming activities shall be the difference between gaming wins and gaming losses
without deducting other gaming-related costs and expenses. Gross Revenues shall
be determined on an accrual basis and in accordance with generally accepted
accounting principles, consistently applied.

 

“Hazardous Substances” means any substance:  (i) the presence of which requires
investigation, remediation or disclosure under any present federal, state or
local statute, regulation, ordinance, order, action, policy or common law;
(ii) the presence of which causes or threatens to cause a nuisance or other harm
upon the Property or to adjacent properties or poses or threatens to pose a
hazard to the health or safety of persons on or about the Real Property; and/or
(iii) including, without limitation, waste, pollutants, oil or other hazardous
substances, including, without limitation, petroleum or petroleum products,
radioactive, flammable or explosive substances, asbestos or asbestos-containing
materials, polychlorinated biphenyls and all materials and wastes which are or
become classified as “hazardous substances”, “hazardous materials” and/or “toxic
substances” under any applicable law, as the same may be amended from time to
time, including, but not limited to the Resource Conservation and Recovery Act,
(RCRA) (42 U.S.C. § 6901, et seq.), the Comprehensive Environmental Response,
Compensation and Liability Act (CERCLA) (42 U.S.C. § 9601, et seq.), the Toxic
Substances Control Act (15 U.S.C. § 2601, et seq.), the Clean Water Act (33 U.
S. C. § 1251, et. seq.), and the Clean Air Act (42 U. S. C. § 7401, et. seq.).

 

“House Funds” means all of Seller’s cash and cash equivalents located at the
Hotel, including, without limitation, cash, negotiable instruments, and other
cash equivalents located in cages, drop boxes, slot machines and other gaming
devices, cash on hand for the property manager’s petty cash fund and cashiers’
banks, coins and slot hoppers, carousels, slot

--------------------------------------------------------------------------------


 

vault and poker bank; and the funds in any bank accounts maintained by Seller
that do not relate to the Casino operations.

 

“Hotel” has the meaning ascribed to it in Recital A.

 

“Indemnifying Party” has the meaning ascribed to it in Section 19.4.

 

“Indemnitee” has the meaning ascribed to it in Section 19.4.

 

“Intangible Property” has the meaning ascribed to it in Section 3.1(h).

 

“Key Persons” has the meaning ascribed to it in Section 6.12.

 

“Leases” means all leases or other agreements permitting the use or occupancy of
space on, under, over or about the Real Property, including all amendments and
exhibits thereto and assignments thereof.

 

“Losses” has the meaning ascribed to it in Section 23(a).

 

“Markers” means, as it relate to Seller, any credit instrument as defined in NRS
463.0147.

 

“Master Lease” has the meaning ascribed to it in Section 9.2(c).

 

“Modified Outside Computation Date” has the meaning ascribed to it in
Section 4.2(d).

 

“Nevada Gaming Authorities” means the Nevada Gaming Control Board, the Nevada
Gaming Commission and the City of North Las Vegas.

 

“New Master Lease” has the meaning ascribed to it in Section 9.2(c).

 

“NRS” means the Nevada Revised Statutes.

 

“Operating Supplies” has the meaning ascribed to it in Section 3.1(b).

 

“Outside Computation Date” has the meaning ascribed to it in Section 4.2(b)

 

“Permits” has the meaning ascribed to it in Section 6.12.

 

“Person” means an individual, partnership, corporation, business trust, joint
stock company, trust, unincorporated association, joint venture, limited
liability company, limited liability partnership, governmental authority, or
other entity of whatever nature.

 

“Personal Property” has the meaning ascribed to it in Section 3.1(f).

 

“Post-Closing Purchase Price Payment” has the meaning ascribed to it in
Section 4.3(a).

--------------------------------------------------------------------------------


 

“Post-Closing Purchase Price Payment Cap” has the meaning ascribed to it in
Section 4.3(a).

 

“Project Capital Expenditures” has the meaning ascribed to it in
Section 12.8(a).

 

“Purchased Assets” has the meaning ascribed to it in Section 3.1.

 

“Purchase Price” has the meaning ascribed to it in Section 4.1.

 

“Purchaser” has the meaning ascribed to it in the introductory paragraph.

 

“Purchaser’s Closing Deliveries” has the meaning ascribed to it in Section 9.2.

 

“Ramada” has the meaning ascribed to it in Section 5.2(g).

 

“Ramada Agreements” shall mean the License Agreement dated as of September 4,
1998, as amended as of March 22, 1999, and as further amended as of January 27,
2005, by and between Ramada Franchise Systems, Inc., Speakeasy Gaming of Las
Vegas, Inc., and MTR Gaming Group, Inc., and the ancillary agreements executed
in connection therewith, relating to a license to operate a Ramada® System Unit
located at 3227 Civic Center Drive, Las Vegas, NV 89030, designated as Unit
#5692-85312.

 

“Real Property” has the meaning ascribed to it in Recital A.

 

“Real Property Purchase Agreement” has the meaning ascribed to it in Recital C.

 

“Seller” has the meaning ascribed to it in the introductory paragraph.

 

“Seller’s Affiliates” has the meaning ascribed to it in Section 6.18(b).

 

“Seller’s Closing Deliveries” has the meaning ascribed to it in Section 9.1.

 

“Seller’s Deposits” means any deposits for rooms and/or services furnished
relating to the pre-closing period, including, but not limited to, all security
and other deposits, advance or prepaid rents or other amounts and key money or
deposits (including any interest thereon) and all money stored on deposit at the
Hotel belonging to, and stored in an account for a person.

 

“Seller’s Employees” has the meaning ascribed to it in Section 6.14.

 

“Serta Expenditure” has the meaning ascribed to it in Section 12.8(a).

 

“Taxes” means any and all taxes, charges, fees, levies, tariffs, duties,
liabilities, impositions or other assessments of any kind (together with any and
ail interest, penalties, additions to tax and additional amounts imposed with
respect thereto) imposed by any tax authority or other Governmental Authorities,
including income, gross receipts, profits, gaming, excise, real or personal
property, environmental, sales, use, value-added, ad valorem, withholding,
social security, retirement, employment, unemployment, workers’ compensation,
occupation, service, license, net worth, capital stock, payroll, franchise,
gains, stamp, transfer

--------------------------------------------------------------------------------


 

taxes, and shall include any Liability for the taxes of any other Person under
Treasury Regulation Section 1.1502-6 (or any similar provision of state, local,
or foreign law), or as a transferee or successor, by contract, or otherwise.

 

“Escrow Holder” shall mean Nevada Title Company, 2500 N. Buffalo, Suite 150, Las
Vegas, Nevada 89128 (Attention: Troy Lochhead) or such other nationally
recognized Escrow Holder that may be designated by Purchaser.

 

“Tray Ledger” means any accounts receivable of registered guests who have not
checked out and who are occupying rooms at the Hotel on the evening of the
Closing Date.

 

“WARN” means the Worker Adjustment and Retraining Notification Act of 1988 and
analogous state and local law.

 


1.2           INTERPRETATION.  WHENEVER REQUIRED BY THE CONTEXT OF THIS
AGREEMENT, THE SINGULAR SHALL INCLUDE THE PLURAL AND THE MASCULINE SHALL INCLUDE
THE FEMININE AND VICE VERSA.


 


2.             DEPOSIT.


 


2.1           DEPOSIT.  CONTEMPORANEOUSLY WITH THE EXECUTION BY PURCHASER OF
THIS AGREEMENT, SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, PURCHASER
WILL DELIVER TO THE ESCROW HOLDER THE NONREFUNDABLE AMOUNT OF SIX HUNDRED FIFTY
THOUSAND DOLLARS ($650,000) TO BE HELD BY THE ESCROW HOLDER AS A DEPOSIT
(TOGETHER WITH ANY INTEREST EARNED THEREON, THE “DEPOSIT”).  UPON CLOSING, THE
DEPOSIT SHALL BE APPLICABLE TO THE PURCHASE PRICE.  UPON TERMINATION OF THIS
AGREEMENT, THE DEPOSIT SHALL BE PAYABLE PURSUANT TO SECTION 11.  ALL INTEREST
EARNED ON THE DEPOSIT SHALL INURE TO THE BENEFIT OF THE PARTY ENTITLED TO THE
DEPOSIT.  THE ESCROW HOLDER SHALL HOLD THE DEPOSIT IN AN INTEREST-BEARING
ACCOUNT IN A FEDERALLY INSURED COMMERCIAL BANK, MONEY MARKET ACCOUNT, OVERNIGHT
REPURCHASE AGREEMENTS, OR OTHER SIMILAR INVESTMENTS, SO LONG AS THE FUNDS ARE
AVAILABLE ON ONE (1) BUSINESS DAY’S NOTICE.


 


2.2           DISPUTES.  IF THERE IS A DISPUTE BETWEEN THE PARTIES CONCERNING
SELLER’S OR PURCHASER’S RIGHT TO RECEIVE THE DEPOSIT, THE ESCROW HOLDER SHALL
CONTINUE TO HOLD THE DEPOSIT IN AN INTEREST-BEARING ACCOUNT, IN ACCORDANCE WITH
THE TERMS OF THIS SECTION 2, UNTIL THE DISPUTE IS RESOLVED BY SELLER AND
PURCHASER OR UNTIL OTHERWISE DIRECTED BY A COURT OF COMPETENT JURISDICTION.  IN
THE ALTERNATIVE, THE ESCROW HOLDER MAY INTERPLEAD THE DEPOSIT WITH ANY COURT
HAVING JURISDICTION OVER THE PARTIES AND LOCATED IN THE STATE OF NEVADA.  IN THE
EVENT OF THE EXERCISE BY ESCROW HOLDER OF ITS OBLIGATIONS OR RIGHTS HEREUNDER,
BOTH SELLER AND PURCHASER, EACH ON ITS RESPECTIVE BEHALF, COVENANT AND AGREE TO
INDEMNIFY AND HOLD THE ESCROW HOLDER HARMLESS FROM AND AGAINST ANY LOSSES,
CLAIMS, DAMAGE OR COSTS (INCLUDING COUNSEL AND FILING FEES) INCURRED UNDER THIS
AGREEMENT EXCEPT TO THE EXTENT CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF ESCROW HOLDER.


 


3.             PURCHASED ASSETS AND EXCLUDED ASSETS.


 


3.1           PURCHASED ASSETS.  ON THE TERMS AND SUBJECT TO THE CONDITIONS
CONTAINED IN THIS AGREEMENT, PURCHASER AGREES TO PURCHASE AND ACCEPT FROM
SELLER, AND SELLER AGREES TO SELL, ASSIGN, TRANSFER, CONVEY AND DELIVER TO
PURCHASER AT CLOSING, ALL OF SELLER’S RIGHT, TITLE AND INTEREST IN AND TO THE
FOLLOWING ASSETS FREE AND CLEAR OF ALL LIENS AND SECURITY INTERESTS (THE
“PURCHASED ASSETS”):

--------------------------------------------------------------------------------



 


(A)           FURNITURE, FURNISHINGS, FIXTURES, TELEVISIONS, KITCHEN AND OTHER
EQUIPMENT AND NON-CONSUMABLE ITEMS LOCATED IN THE HOTEL OR USED IN THE OPERATION
OF THE BUSINESS (COLLECTIVELY, “FF&E”);


 


(B)           AN ASSORTMENT OF OPERATING INVENTORIES AND SUPPLIES CONSISTING OF
HOUSEKEEPING AND LAUNDRY SUPPLIES, FOOD AND BEVERAGE STOCK, PAPER AND ACCOUNTING
SUPPLIES AND SIMILAR CONSUMABLE ITEMS (COLLECTIVELY, THE “OPERATING SUPPLIES”);


 


(C)           ALL OF SELLER’S RIGHT, TITLE AND INTEREST IN AND TO ALL ADVANCE
RESERVATIONS, BOOKINGS FOR USE OF BANQUET FACILITIES, THE RESTAURANT AND ANY
MEETING ROOMS, AND OTHER DEPOSITS;


 


(D)           ANY TELEPHONE NUMBERS, FACSIMILE NUMBERS, EMAIL ADDRESSES,
WEBSITES OR OTHER COMMUNICATION ASSETS USED PRIMARILY IN CONNECTION WITH
SELLER’S BUSINESS;


 


(E)           ALL COMPUTER HARDWARE, SOFTWARE AND ACCESSORIES;


 


(F)            THE GAMING ASSETS (THE “GAMING ASSETS”) (TOGETHER WITH ITEMS
(A) THROUGH (E) COLLECTIVELY, THE “PERSONAL PROPERTY”);


 


(G)           ANY CONTRACTS AND LEASES WHICH PURCHASER AGREES TO ASSUME PURSUANT
TO SECTION 5.1;


 


(H)           ALL INTANGIBLE PERSONAL PROPERTY OWNED BY SELLER AND USED
PRIMARILY OR EXCLUSIVELY IN CONNECTION WITH THE OPERATION OF SELLER’S BUSINESS,
INCLUDING WITHOUT LIMITATION ALL RIGHTS TO THE NAME “SPEEDWAY HOTEL AND CASINO”,
AND ALL OTHER PLANS, SPECIFICATIONS, DRAWINGS, ENGINEERING REPORTS, SURVEYS,
PLAYER AND CUSTOMER LISTS, VENDOR LISTS, RECORDS AND INFORMATION AND ALL
PATENTS, INVENTIONS, TRADE SECRETS AND LICENSES OWNED BY SELLER WITH RESPECT TO
THE FOREGOING (COLLECTIVELY, THE “INTANGIBLE PROPERTY”);


 


(I)            SUBJECT TO SECTION 3.2, ALL BOOKS, RECORDS, LEDGERS, FILES,
INFORMATION, DATA AND OTHER WRITTEN MATERIALS TO THE EXTENT RELATED TO THE
OWNERSHIP OR OPERATION OF SELLER’S BUSINESS, INCLUDING, WITHOUT LIMITATION,
BOOKS AND RECORDS RELATING TO TAXES WHICH ARE PAYABLE IN CONNECTION WITH THE
OWNERSHIP OR OPERATION OF SELLER’S BUSINESS, INCLUDING, WITHOUT LIMITATION,
ACCOUNTING AND TAX RECORDS AND INFORMATION PERTAINING TO EVENTS OCCURRING IN
CONNECTION WITH SELLER’S OWNERSHIP OR OPERATION OF SELLER’S BUSINESS ON OR PRIOR
TO THE CLOSING DATE (COLLECTIVELY, THE “BOOKS AND RECORDS);


 


(J)            THE TRAY LEDGER;


 


(K)           THE HOUSE FUNDS;


 


(L)            THE ACCOUNTS RECEIVABLE;


 


(M)          THE SELLER’S DEPOSITS; AND

--------------------------------------------------------------------------------



 


(N)           THE MARKERS.


 


3.2           EXCLUDED ASSETS.  NOTWITHSTANDING ANY OTHER PROVISION HEREOF TO
THE CONTRARY, THE PURCHASED ASSETS SHALL NOT INCLUDE ANY OF THE FOLLOWING
PROPERTY OR ASSETS OWNED BY SELLER (THE “EXCLUDED ASSETS”):


 


(A)           THE REAL PROPERTY AND ALL IMPROVEMENTS;


 


(B)           ANY INSURANCE POLICIES RELATING TO SELLER’S BUSINESS AND RIGHTS
THEREUNDER;


 


(C)           CAUSES OF ACTION, CLAIMS (OTHER THAN WARRANTY CLAIMS RELATING TO
ANY OF THE PERSONAL PROPERTY, WHICH WARRANTY CLAIMS SHALL BE INCLUDED IN THE
PERSONAL PROPERTY TRANSFERRED TO PURCHASER HEREUNDER) AND LITIGATION WITH
RESPECT TO MATTERS ARISING PRIOR TO THE CLOSING;


 


(D)           ALL RIGHTS OF INDEMNIFICATION, CLAIMS AND CAUSES OF ACTION WHICH
RELATE TO THE OPERATION OF SELLER’S BUSINESS PRIOR TO THE CLOSING, INCLUDING,
WITHOUT LIMITATION, THOSE ARISING BY OPERATION OF LAW OR IN EQUITY OR OTHERWISE,
BUT EXCLUDING WARRANTY CLAIMS WITH RESPECT TO THE PERSONAL PROPERTY OR PRODUCT
LIABILITY CLAIMS AGAINST THE SUPPLIERS OR MANUFACTURERS THEREOF;


 


(E)           ANY CONTRACTS OR LEASES NOT LISTED ON SCHEDULE 5.1 ATTACHED HERETO
AND MADE A PART HEREOF OR WHICH PURCHASER DOES NOT AGREE TO ASSUME PURSUANT TO
SECTION 5.1;


 


(F)            RECEIVABLES AND REVENUES EARNED AND ACCRUED FOR THE PERIOD OF
TIME PRIOR TO TIE CLOSING DATE; AND


 


(G)           THE USE OF THE “RAMADA” NAME, RESERVATION SYSTEM, OR ANY COMPUTER
PROGRAMS OR EQUIPMENT THAT BELONGS TO OR IS USED BY SELLER PURSUANT TO A LICENSE
OR OTHER AGREEMENT WITH RAMADA FRANCHISE SYSTEMS, INC. OR ITS AFFILIATES.


 


3.3           CONVEYANCE.  SELLER AGREES THAT IT WILL, AT ANY TIME AND FROM
TIME-TO-TIME AFTER THE CLOSING DATE, UPON REQUEST AND AT THE EXPENSE OF
PURCHASER, DO, EXECUTE, ACKNOWLEDGE OR DELIVER, ALL SUCH FURTHER ACTS, DEEDS,
ASSIGNMENTS, CONVEYANCES AND ASSURANCES AS MAY REASONABLY BE REQUIRED FOR THE
BETTER CONVEYING, TRANSFERRING, ASSIGNING, ASSURING AND CONFIRMING THE PURCHASED
ASSETS TO PURCHASER.


 


3.4           ELECTRONIC BOOKS AND RECORDS.  CERTAIN BOOKS AND RECORDS,
INCLUDING THE FOLLOWING, ARE MAINTAINED IN ELECTRONIC FORM ON THE COMPUTER
SYSTEM OF SELLER AND ITS PARENT CORPORATION, MTR GAMING GROUP, INC., A DELAWARE
CORPORATION;  (I) GENERAL LEDGER, (II) DISBURSEMENT JOURNALS AND (III) PAYROLL
RECORDS MAINTAINED IN CONNECTION WITH THE PROCESSING OF PAYROLL THROUGH
ADP, INC. (COLLECTIVELY, THE “ELECTRONIC BOOKS AND RECORDS”).  PURCHASER
ACKNOWLEDGES THAT, NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY,
SELLER MAY RETAIN THE ORIGINALS OF SUCH ELECTRONIC BOOKS AND RECORDS; PROVIDED,
HOWEVER, THAT SELLER AGREES AT THE CLOSING AND SUBSEQUENT THERETO SELLER SHALL,
AT NO CHARGE TO PURCHASER, (Y) IMMEDIATELY UPON REASONABLE REQUEST BY A
PURCHASING PARTY PROVIDE A PURCHASING PARTY WITH A HARD COPY OF THE ELECTRONIC
BOOKS AND RECORDS CERTIFIED BY SELLER TO BE TRUE, ACCURATE AND COMPLETE TO THE
BEST OF

--------------------------------------------------------------------------------



 


SELLER’S KNOWLEDGE AND BELIEF AND (Z) IMMEDIATELY UPON REQUEST BY THE NEVADA
GAMING AUTHORITIES MAKE AVAILABLE THE ORIGINALS OF THE ELECTRONIC BOOKS AND
RECORDS TO THE NEVADA GAMING AUTHORITIES.  UPON THE REASONABLE REQUESTS OF
SELLER MADE FROM TIME TO TIME, SELLER SHALL IMMEDIATELY PROVIDE A PURCHASING
PARTY, AT NO CHARGE TO PURCHASING PARTY, WITH COPIES OF THE BOOKS AND RECORDS
REQUESTED BY A PURCHASER THAT PERTAIN TO PERIODS PRIOR TO THE CLOSING DATE.


 


4.             CONSIDERATION.


 


4.1           PURCHASE PRICE AND TERMS OF PAYMENT FOR PURCHASED ASSETS.  IN
EXCHANGE FOR THE TRANSFER AND CONVEYANCE OF THE PURCHASED ASSETS, SUBJECT TO THE
TERMS AND CONDITIONS SET FORTH HEREIN, THE PURCHASE PRICE FOR THE PURCHASED
ASSETS SHALL BE SIX MILLION SEVEN HUNDRED SEVENTY FIVE THOUSAND DOLLARS
($6,775,000) (THE “PURCHASE PRICE”).  THE PURCHASE PRICE SHALL BE PAYABLE AS
FOLLOWS:  (A) TWO MILLION DOLLARS ($2,000,000), ADJUSTED AS PROVIDED FOR
PRORATIONS AND COSTS ASSOCIATED WITH THE CLOSING AS SET FORTH HEREIN, SHALL BE
PAYABLE AT CLOSING IN IMMEDIATELY AVAILABLE FUNDS AND (B) THE POST-CLOSING
PURCHASE PRICE PAYMENT SHALL BE PAYABLE IN ACCORDANCE WITH THIS SECTION 4.


 


4.2           POST-CLOSING PURCHASE PRICE PAYMENT.


 


(A)           IN THE EVENT THAT AVERAGE ANNUAL GROSS REVENUE (AS DEFINED BELOW)
FOR THE FOUR (4) CALENDAR YEAR PERIOD COMMENCING ON JANUARY 1, 2008 AND ENDING
ON DECEMBER 31, 2011 EXCEEDS THE SUM OF FOURTEEN MILLION DOLLARS ($14,000,000),
SELLER SHALL BE ENTITLED TO RECEIVE (AS THE “POST-CLOSING PURCHASE PRICE
PAYMENT”) AN AMOUNT EQUAL TO THE EXCESS (IF ANY) OF THE AVERAGE ANNUAL GROSS
REVENUES FOR SUCH FOUR (4) CALENDAR YEAR PERIOD OVER FOURTEEN MILLION DOLLARS
($14,000,000).  TO ILLUSTRATE, IF THE AVERAGE ANNUAL GROSS REVENUES FOR SUCH
FOUR (4) CALENDAR YEAR PERIOD WERE EQUAL TO FIFTEEN MILLION DOLLARS
($15,000,000), SELLER WOULD BE ENTITLED TO A POST-CLOSING PURCHASE PRICE PAYMENT
EQUAL TO ONE MILLION DOLLARS ($1,000,000).  IF AVERAGE ANNUAL GROSS REVENUES FOR
SUCH FOUR (4) CALENDAR YEAR PERIOD WERE LESS THEN OR EQUAL TO FOURTEEN MILLION
DOLLARS ($14,000,000), SELLER WOULD NOT BE ENTITLED TO ANY POST-CLOSING PURCHASE
PRICE PAYMENT.  NOTWITHSTANDING THE FOREGOING, (I) THE AGGREGATE POST-CLOSING
PURCHASE PRICE PAYMENT SHALL NOT EXCEED FOUR MILLION SEVEN HUNDRED SEVENTY FIVE
THOUSAND DOLLARS ($4,775,000) (THE “POST-CLOSING PURCHASE PAYMENT CAP”) AND
(II) THE POST-CLOSING PURCHASE PRICE PAYMENT SHALL BE COMPUTED WITHOUT REGARD TO
THE ACTUAL AVERAGE ANNUAL GROSS REVENUES IN THE CIRCUMSTANCES SET FORTH IN THIS
SECTION 4.2.


 


(B)           AVERAGE ANNUAL GROSS REVENUES FOR THE FOUR (4) CALENDAR YEAR
PERIOD COMMENCING ON JANUARY 1, 2008 AND ENDING ON DECEMBER 31, 2011 (“OUTSIDE
COMPUTATION DATE”) SHALL BE COMPUTED BY DIVIDING THE AGGREGATE GROSS REVENUES
WITH RESPECT TO THE 2008, 2009, 2010 AND 2011 CALENDAR YEARS BY FOUR (4).  GROSS
REVENUES FOR THE 2008 CALENDAR YEAR SHALL BE COMPUTED BY AGGREGATING THE GROSS
REVENUES FOR THE PERIOD IN WHICH THE BUSINESS WAS OWNED AND/OR OPERATED BY
SELLER WITH THE GROSS REVENUES FOR THE PERIOD IN WHICH THE BUSINESS WAS OWNED
AND/OR OPERATED BY PURCHASER.


 


(C)           ON OR BEFORE MARCH 31, 2012, PURCHASER SHALL DELIVER TO SELLER A
COMPUTATION OF THE AMOUNT OF THE POST-CLOSING PURCHASE PRICE PAYMENT (IF ANY) TO
WHICH SELLER IS ENTITLED TO UNDER THIS AGREEMENT.  PURCHASER SHALL PAY THE
POST-CLOSING PURCHASE PRICE PAYMENT TO SELLER IN FOUR (4) ANNUAL EQUAL
INSTALLMENTS, THE FIRST OF WHICH SHALL BE DUE ON MARCH 

--------------------------------------------------------------------------------



 


31, 2012 AND THE REMAINING THREE (3) INSTALLMENTS OF WHICH SHALL BE DUE ON
MARCH 31ST OF THE THREE (3) SUCCESSIVE YEARS.  NOTWITHSTANDING THE FOREGOING AND
EXCEPT AS OTHERWISE PROVIDED HEREIN, PURCHASER SHALL PAY TO SELLER POST-CLOSING
PURCHASE PRICE PAYMENT IN AN AMOUNT EQUAL TO THE POST-CLOSING PURCHASE PAYMENT
CAP (SUBJECT TO ADJUSTMENT IN ACCORDANCE WITH SECTION 4.2(F) BELOW) (I) ON
DECEMBER 31, 2009 OR DECEMBER 31, 2011, AS THE CASE MAY BE, IF PURCHASER FAILS
TO MAKE THE PROJECT CAPITAL EXPENDITURES REQUIRED BY SECTION 12.8(B),
(II) IMMEDIATELY UPON PURCHASER’S FAILURE TO MAINTAIN THE PROPERTY INSURANCE
REQUIRED BY SECTION 4.2(H), (III) CONCURRENTLY WITH PURCHASER’S SALE OR OTHER
DISPOSITION OF ALL OR THE SUBSTANTIALLY ALL OF THE ASSETS OF THE BUSINESS IN THE
EVENT THAT PURCHASER SELLS OR OTHERWISE DISPOSES OF ALL OF THE ASSETS OF THE
BUSINESS ON OR BEFORE THE OUTSIDE COMPUTATION DATE AND (IV) CONCURRENTLY WITH
PURCHASER’S RECEIPT OF INSURANCE PROCEEDS, IF SUBSTANTIALLY ALL OF THE
IMPROVEMENTS ARE DAMAGED BY FIRE OR OTHER CASUALTY EXCEPT IN THE EVENT THAT
PURCHASER PROVIDES SELLER WRITTEN NOTICE WITHIN SIXTY (60) DAYS OF SUCH CASUALTY
THAT PURCHASER OR GANASTE, AS LANDLORD, HAS ELECTED TO REPAIR SUCH DAMAGE OR
REBUILD THE IMPROVEMENTS ON THE PROPERTY (“ELECTION TO BUILD NOTICE”).


 


(D)           IF PURCHASER DELIVERS AN ELECTION TO BUILD NOTICE AS PROVIDED IN
SECTION 4.2(C), THE OUTSIDE COMPUTATION DATE SHALL BE EXTENDED BY THE NUMBER OF
DAYS NECESSARY IN ORDER THAT AVERAGE ANNUAL GROSS REVENUES ARE CALCULATED OVER A
PERIOD OF FOURTEEN HUNDRED SIXTY DAYS (1,460) COMMENCING ON JANUARY 1, 2008
DURING WHICH THE HOTEL AND CASINO WERE OPEN TO THE PUBLIC (“MODIFIED OUTSIDE
COMPUTATION DATE”) WHICH SHALL THEN BE DIVIDED BY FOUR (4).  IN SUCH CASE,
PURCHASER SHALL PAY THE POST-CLOSING PURCHASE PRICE PAYMENT TO SELLER IN FOUR
(4) ANNUAL EQUAL INSTALLMENTS, THE FIRST OF WHICH SHALL BE DUE ON THE LAST DAY
OF THE THIRD (3) MONTH AFTER THE MODIFIED OUTSIDE COMPUTATION DATE AND THE
REMAINING THREE (3) INSTALLMENTS OF WHICH SHALL BE DUE ON THE ANNIVERSARY OF
SUCH INITIAL PAYMENT FOR THE THREE (3) SUCCESSIVE YEARS.


 


(E)           IN ADDITION, IN THE EVENT THAT SUBSTANTIALLY ALL OF THE LEASEHOLD
INTEREST OF THE REAL PROPERTY IS TAKEN BY CONDEMNATION, EMINENT DOMAIN OR
SIMILAR GOVERNMENTAL ACTION AND THE MASTER LEASE IS TERMINATED IN ACCORDANCE
WITH THE TERMS THEREOF (“CONDEMNATION EVENT”), PURCHASER SHALL, CONCURRENTLY
WITH ITS RECEIPT OF CONDEMNATION PROCEEDS, IF ANY, PAY TO SELLER THE
POST-CLOSING PURCHASE PAYMENT IN AN AMOUNT EQUAL TO THE AGGREGATE CONDEMNATION
PROCEEDS PAID TO PURCHASER AND GANASTE OVER THIRTEEN MILLION FOUR HUNDRED
THOUSAND DOLLARS ($13,400,000); PROVIDED, HOWEVER, SUCH POST-CLOSING PURCHASE
PAYMENT SHALL NOT EXCEED POST-CLOSING PURCHASE PAYMENT CAP.


 


(F)            IN COMPUTING THE POST-CLOSING PURCHASE PRICE PAYMENT, THE
REVENUES REFLECTED IN THE AUDITED FINANCIAL STATEMENTS OF SELLER (FOR THE PERIOD
PRIOR TO THE CLOSING DATE) AND THE AUDITED FINANCIAL STATEMENTS OF PURCHASER
(FOR PERIODS SUBSEQUENT TO THE CLOSING DATE) WHICH ARE FILED WITH THE NEVADA
GAMING AUTHORITIES SHALL BE CONTROLLING, ABSENT MANIFEST ERROR (INCLUDING ANY
ERRORS AND OMISSIONS MADE BY THE INDEPENDENT AUDITORS AND DIFFERENCES IN THE
DEFINITION OF REVENUES USED IN SUCH FINANCIAL STATEMENTS AND THE DEFINITION OF
GROSS REVENUES).  EACH PARTY SHALL BE ENTITLED, AT ITS OWN EXPENSE, AT
REASONABLE TIMES AND UPON REASONABLE NOTICE, TO AUDIT THE BOOKS AND RECORDS OF
OTHER PARTY PERTAINING TO THE BUSINESS FOR THE PURPOSE OF VERIFYING THE PROPER
AMOUNT OF GROSS REVENUES.  A PARTY’S RIGHT TO AUDIT THE BOOKS AND RECORDS OF THE
OTHER PARTY MAY BE CONDITIONED UPON THE EXECUTION BY THE PARTY WISHING TO
CONDUCT AN AUDIT OF A NORMAL AND CUSTOMARY CONFIDENTIALITY AND NON-DISCLOSURE
AGREEMENT.

--------------------------------------------------------------------------------



 


(G)           UNTIL THE LATER OF (I) MARCH 31, 2012 OR (I) THE TIME THAT ALL
POST-CLOSING PURCHASE PRICE PAYMENT HAS BEEN PAID AS SET FORTH HEREIN, PURCHASER
WILL MAINTAIN OR CAUSE TO MAINTAIN ALL PROPERTY INSURANCE INSURING THE
IMPROVEMENTS LOCATED ON THE REAL PROPERTY AND THE ASSETS AS REQUIRED UNDER THE
MASTER LEASE (AS DEFINED IN SECTION 9.2(C)); SUCH COVERAGE SHALL BE EQUAL TO
FULL REPLACEMENT COST WITH NO COINSURANCE.  SELLER SHALL BE NAMED AS AN
ADDITIONAL INSURED UNDER ANY INSURANCE POLICIES MAINTAINED BY PURCHASER PURSUANT
TO THIS SECTION 4.2(G) AND SHALL BE PROVIDED WITH A CERTIFICATE OF INSURANCE
EVIDENCE REQUIRING THAT SELLER BE GIVEN AT LEAST THIRTY (30) DAYS WRITTEN NOTICE
PRIOR TO THE CANCELLATION OF SUCH POLICIES.


 


5.             ASSUMED LIABILITIES AND EXCLUDED LIABILITIES.


 


5.1           ASSUMED LIABILITIES OF PURCHASER.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, FROM AND AFTER THE CLOSING, PURCHASER SHALL ASSUME
AND AGREE TO DISCHARGE AND PERFORM WHEN DUE ONLY THE FUTURE OBLIGATIONS,
COMMITMENTS AND LIABILITIES UNDER THOSE CONTRACTS AND LEASES LISTED ON SCHEDULE
5.1 ATTACHED HERETO WHICH SELLER AGREES TO ASSIGN TO PURCHASER, AND PURCHASER
AGREES TO ASSUME, BUT ONLY TO THE EXTENT THE SAME RELATE TO PERFORMANCE ON OR
AFTER THE CLOSING DATE (“ASSUMED LIABILITIES”); PROVIDED, HOWEVER, THAT
PURCHASER SHALL NOT BE REQUIRED TO ASSUME ANY CONTRACT OR LEASE (I) ENTERED INTO
BY SELLER AFTER THE DATE OF THIS AGREEMENT WITHOUT PURCHASER’S PRIOR WRITTEN
CONSENT, OR (II) THAT IS NOT LISTED ON SCHEDULE 5.1.  THE RAMADA AGREEMENTS
SHALL BE LISTED ON SCHEDULE 5.1.


 


5.2           EXCLUDED LIABILITIES.  NOTWITHSTANDING ANY PROVISION HEREOF TO THE
CONTRARY, PURCHASER SHALL NOT ASSUME NOR OTHERWISE BE RESPONSIBLE FOR ANY OF THE
LIABILITIES AND OBLIGATIONS OF SELLER OTHER THAN THE ASSUMED LIABILITIES (THE
“EXCLUDED LIABILITIES”), WHICH EXCLUDED LIABILITIES SHALL REMAIN THE
RESPONSIBILITY AND OBLIGATION OF SELLER, AND SHALL NOT BE ASSUMED BY PURCHASER. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EXCLUDED LIABILITIES SHALL
INCLUDE:


 


(A)           ANY LIABILITIES FOR LEGAL, ACCOUNTING, AUDIT AND INVESTMENT
BANKING FEES, AND ANY OTHER FEES OR EXPENSES INCURRED BY SELLER IN CONNECTION
WITH THE NEGOTIATION AND PREPARATION OF THIS AGREEMENT AND THE SALE OF THE
PURCHASED ASSETS TO PURCHASER;


 


(B)           ANY LIABILITIES OF SELLER FOR TAXES, BUT SUBJECT TO THE PRORATIONS
AND ADJUSTMENTS SET FORTH HEREIN;


 


(C)           ANY LIABILITIES RELATING TO EXCLUDED ASSETS;


 


(D)           ANY LIABILITIES RELATING TO PENDING LITIGATION;


 


(E)           ALL OF SELLER’S INDEBTEDNESS OR ACCOUNTS PAYABLE WHICH AROSE PRIOR
TO THE DATE OF CLOSING; AND


 


(F)            EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, (I) ANY
LIABILITIES. INCLUDING, WITHOUT LIMITATION, BACK PAY OR FRINGE BENEFITS OF
SELLER’S EMPLOYEES OR ANY OBLIGATION UNDER THE BENEFIT PLANS, FINES, PENALTIES,
ATTORNEY’S FEES AND COSTS OR OTHER LIABILITIES, INCLUDING, WITHOUT LIMITATION,
WARN LIABILITIES, RELATING TO SELLER’S EMPLOYEES (AS DEFINED BELOW), (II) ANY
DISPUTE WITH ANY LABOR ORGANIZATIONS, OR (III) ANY DISPUTE OR COST LIABILITY
RELATING THERETO, WITH ANY PAST OR PRESENT EMPLOYEE OF SELLER ARISING ON OR
PRIOR TO THE CLOSING DATE.

--------------------------------------------------------------------------------



 


(G)           RAMADA AGREEMENTS.  PURCHASER MAY SEEK TO ASSUME THE RAMADA
AGREEMENTS AND SHALL PAY ALL APPLICATION AND INITIATION FEES AND OTHER COSTS IN
CONNECTION WITH SUCH ASSUMPTION.  PURCHASER ACKNOWLEDGES UNDER THE RAMADA
AGREEMENTS, RAMADA FRANCHISE SYSTEMS, INC. (“RAMADA”) MUST CONSENT TO THE
ASSUMPTION BY PURCHASER OF THE RAMADA AGREEMENTS.  IN THE EVENT THAT PURCHASER
ELECTS NOT TO OR IS UNABLE TO ASSUME THE RAMADA AGREEMENTS FOR ANY REASON,
PURCHASER’S LIABILITY AS TO THE RAMADA AGREEMENTS (WHICH SHALL BE THE JOINT AND
SEVERAL LIABILITY OF THE PURCHASER PURSUANT TO THIS SECTION 5(G) AND OF GANASTE
PURSUANT TO SECTION 21 OF THE REAL PROPERTY PURCHASE AGREEMENT) SHALL BE LIMITED
TO ONE HUNDRED THOUSAND DOLLARS ($100,000), AND SELLER SHALL PAY ALL OTHER
AMOUNTS DUE THEREUNDER AS A RESULT OF SUCH TERMINATION.


 


6.             REPRESENTATIONS AND WARRANTIES OF SELLER.  SELLER REPRESENTS AND
WARRANTS TO EACH OF THE PURCHASER THAT, TO THE BEST OF SELLER’S KNOWLEDGE AND
BELIEF, THE FOLLOWING SHALL BE TRUE AND COMPLETE IN ALL MATERIAL RESPECTS:


 


6.1           ORGANIZATION.  SELLER IS DULY ORGANIZED AND VALIDLY EXISTING UNDER
THE LAWS OF ITS STATE OF INCORPORATION AND HAS ALL REQUISITE POWER AND AUTHORITY
TO CARRY ON ITS BUSINESS AS NOW BEING CONDUCTED.  SELLER IS DULY QUALIFIED OR
LICENSED TO DO BUSINESS AND IS IN GOOD STANDING IN EACH JURISDICTION IN WHICH
THE PROPERTY OWNED, LEASED OR OPERATED BY IT OR THE NATURE OF THE BUSINESS
CONDUCTED BY IT MAKES SUCH QUALIFICATION OR LICENSING NECESSARY.


 


6.2           LITIGATION.  NO ATTACHMENT, EXECUTION PROCEEDINGS, ASSIGNMENTS FOR
THE BENEFIT OF CREDITORS, INSOLVENCY, BANKRUPTCY, REORGANIZATION, OR OTHER
PROCEEDINGS ARE PENDING OR THREATENED AGAINST SELLER.


 


6.3           AUTHORITY.  SELLER HAS THE LEGAL POWER, RIGHT AND AUTHORITY TO
ENTER INTO THIS AGREEMENT AND THE INSTRUMENTS REFERENCED HEREIN AND TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.


 


6.4           REQUISITE ACTION.  ALL REQUISITE ACTION (CORPORATE, PARTNERSHIP OR
OTHERWISE) HAS BEEN TAKEN BY SELLER IN CONNECTION WITH ENTERING INTO THIS
AGREEMENT, THE INSTRUMENTS REFERENCED HEREIN AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY.


 


6.5           VALIDITY.  THIS AGREEMENT AND ALL DOCUMENTS REQUIRED HEREBY TO BE
EXECUTED BY SELLER ARC AND SHALL BE VALID, LEGAL, BINDING OBLIGATIONS OF, AND
ENFORCEABLE AGAINST, SELLER IN ACCORDANCE WITH THEIR TERMS, SUBJECT ONLY TO
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM, OR SIMILAR LAWS,
OR EQUITABLE PRINCIPLES AFFECTING OR LIMITING THE RIGHTS OF CONTRACTING PARTIES
GENERALLY.


 


6.6           NO BREACH.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY SELLER
DOES NOT, AND THE CONSUMMATION BY SELLER OF THE TRANSACTIONS TO WHICH IT IS A
PARTY THAT ARE CONTEMPLATED BY THIS AGREEMENT WILL NOT, (I) CONFLICT WITH, OR
RESULT IN ANY VIOLATION OR BREACH OF, ANY PROVISION OF THE ARTICLES OF
INCORPORATION, BYLAWS OR OTHER ORGANIZATIONAL DOCUMENTS OF SELLER OR (II) AS OF
THE CLOSING DATE, RESULT IN ANY VIOLATION OR BREACH OF, OR CONSTITUTE (WITH OR
WITHOUT NOTICE OR LAPSE OF TIME, OR BOTH) A DEFAULT (OR GIVE RISE TO A RIGHT OF
TERMINATION, CANCELLATION OR ACCELERATION OF ANY OBLIGATION OR LOSS OF ANY
MATERIAL BENEFIT) OR REQUIRE AN APPROVAL UNDER, ANY OF THE TERMS, CONDITIONS OR
PROVISIONS OF ANY NOTE, BOND, MORTGAGE, INDENTURE, LEASE, CONTRACT OR OBLIGATION
TO WHICH SELLER IS A PARTY OR BY WHICH SELLER OR ANY OF THE PURCHASED ASSETS MAY
BE BOUND.

--------------------------------------------------------------------------------



 


6.7           CONSENTS.  NO APPROVAL OF OR FROM ANY COURT, ARBITRATOR OR
GOVERNMENTAL, ADMINISTRATIVE OR REGULATORY AUTHORITY, AGENCY, COMMISSION, BODY
OR INSTRUMENTALITY, DOMESTIC OR FOREIGN, OTHER THAN THE GAMING AUTHORITIES
(EACH, A “GOVERNMENTAL AUTHORITIES”) AND OTHER THAN GAMING APPROVALS IS REQUIRED
BY OR WITH RESPECT TO SELLER IN CONNECTION WITH THE EXECUTION AND DELIVERY OF
THIS AGREEMENT BY SELLER OR THE CONSUMMATION BY SELLER OF THE TRANSACTIONS TO
WHICH IT IS A PARTY THAT ARE CONTEMPLATED HEREBY.


 


6.8           FINANCIALS.  THE AUDITED FINANCIAL STATEMENTS AS OF DECEMBER 31,
2002 AND FOR THE YEAR ENDING DECEMBER 31, 2002; THE AUDITED FINANCIAL STATEMENTS
AS OF DECEMBER 31, 2003 AND FOR THE YEAR ENDING DECEMBER 31, 2003; THE AUDITED
FINANCIAL STATEMENTS AS OF DECEMBER 31, 2004 AND FOR THE YEAR ENDING
DECEMBER 31, 2004; THE AUDITED FINANCIAL STATEMENTS AS OF DECEMBER 31, 2005 AND
FOR THE YEAR ENDING DECEMBER 31, 2005; AND THE UNAUDITED INCOME STATEMENT FOR
THE TWELVE MONTHS ENDING SEPTEMBER 30, 2006, ATTACHED HERETO AND MADE A PART
HEREOF AS EXHIBIT “A”, CONTAIN A TRUE AND COMPLETE COPY OF THE AUDITED OR
UNAUDITED FINANCIAL REPORTS RELATING TO THE HOTEL FOR SUCH TIME PERIODS
(COLLECTIVELY, THE “FINANCIAL INFORMATION”).  THE FINANCIAL INFORMATION WAS
PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES IN EFFECT
AT THE TIME OF SUCH PREPARATION APPLIED ON A CONSISTENT BASIS THROUGHOUT THE
PERIODS INVOLVED (EXCEPT AS MAY BE INDICATED IN THE NOTES TO SUCH FINANCIAL
STATEMENTS) AND FAIRLY PRESENTED IN ALL MATERIAL RESPECTS THE CONSOLIDATED
FINANCIAL POSITION OF THE HOTEL AS OF SUCH DATE SUBJECT, IN THE CASE OF
UNAUDITED STATEMENTS, TO NORMAL YEAR-END ADJUSTMENTS AND THE ABSENCE OF
FOOTNOTES.


 


6.9           LIABILITIES.  EXCEPT AS SET FORTH IN THE FINANCIAL INFORMATION AND
THE INFORMATION SET FORTH ON SCHEDULE 6.9, SELLER HAS NO LIABILITIES.


 


6.10         CONTRACTS.  EACH CONTRACT AND LEASE IS VALID AND BINDING UPON
SELLER (AND, TO SELLER’S KNOWLEDGE, ON ALL OTHER PARTIES THERETO), IN ACCORDANCE
WITH ITS TERMS AND IS IN FULL FORCE AND EFFECT.  THERE IS NO BREACH OR VIOLATION
OF OR DEFAULT BY SELLER, OR TO THE BEST OF SELLER’S KNOWLEDGE, BY THE OTHER
PARTIES THERETO, UNDER ANY OF THE CONTRACTS OR LEASES, WHETHER OR NOT SUCH
BREACH, VIOLATION OR DEFAULT HAS BEEN WAIVED.


 


6.11         NO PROCEEDINGS.  THERE IS NO PROCEEDING AGAINST SELLER, PENDING
BEFORE ANY GOVERNMENTAL AUTHORITIES, OR AS TO WHICH SELLER HAS RECEIVED ANY
WRITTEN NOTICE OF ASSERTION OR, TO THE KNOWLEDGE OF SELLER ANY PROCEEDING
THREATENED, RELATING TO THE PURCHASED ASSETS.


 


6.12         GOVERNMENTAL APPROVALS.  EACH OF ITS DIRECTORS, OFFICERS,
STOCKHOLDERS, PERSONS PERFORMING MANAGEMENT FUNCTIONS SIMILAR TO OFFICERS
(COLLECTIVELY, “KEY PERSONS”) HOLD ALL APPROVALS OF ALL GOVERNMENTAL AUTHORITIES
(INCLUDING ALL GAMING APPROVALS) NECESSARY TO CONDUCT THE BUSINESS AND
OPERATIONS CONDUCTED AT THE BUSINESS, INCLUDING, BUT NOT LIMITED TO, SELLER’S
GRANDFATHERED NON-CONFORMING UNRESTRICTED GAMING LICENSE, AND TO ENSURE THAT THE
PRESENT STRUCTURE, USE, OPERATION AND MAINTENANCE OF THE BUSINESS IS AUTHORIZED
BY, AND IN COMPLIANCE WITH GOVERNMENTAL REGULATIONS, INCLUDING, BUT NOT LIMITED
TO, TRUE AND CORRECT LEGIBLE COPIES OF ANY OR ALL CERTIFICATES OF OCCUPANCY (OR
THE EQUIVALENT), ANY OR ALL PERMITS, LICENSES AND OTHER AUTHORIZATIONS AND
ENTITLEMENTS ISSUED WITH RESPECT TO THE BUSINESS, AND EACH

--------------------------------------------------------------------------------



 


PORTION OF SPACE IN THE BUSINESS OCCUPIED BY HOTEL GUESTS (COLLECTIVELY, THE
“PERMITS”), EACH OF WHICH IS IN FULL FORCE AND EFFECT AND NO EVENT HAS OCCURRED
WHICH MAY CAUSE, OR UPON THE GIVING OF NOTICE OR PASSAGE OF TIME OR BOTH, WOULD
CAUSE, REVOCATION, NON-RENEWAL, MODIFICATION, SUSPENSION, LIMITATION OR
TERMINATION OF ANY PERMIT THAT CURRENTLY IS IN EFFECT.  SELLER AND, TO THE
KNOWLEDGE OF SELLER, KEY PERSONS, ARE IN COMPLIANCE WITH THE TERMS OF THE
PERMITS.  THE BUSINESS IS NOT BEING CONDUCTED IN VIOLATION OF ANY LAW OF ANY
GOVERNMENTAL AUTHORITIES. SELLER HAS NOT RECEIVED A NOTICE OF ANY INVESTIGATION
OR REVIEW BY ANY GOVERNMENTAL AUTHORITIES WITH RESPECT TO THE PURCHASED ASSETS
THAT IS PENDING, AND, TO THE KNOWLEDGE OF SELLER, NO INVESTIGATION OR REVIEW IS
THREATENED, NOR HAS ANY GOVERNMENTAL AUTHORITY INDICATED ANY INTENTION TO
CONDUCT THE SAME.  SELLER HAS NOT RECEIVED ANY WRITTEN CLAIM, DEMAND, NOTICE,
COMPLAINT, ORDER FROM ANY GOVERNMENTAL AUTHORITY IN THE PAST THREE (3) YEARS
RELATING TO ANY VIOLATION OR POSSIBLE VIOLATION OF ANY GAMING LAWS WHICH DID OR
WOULD BE REASONABLY LIKELY TO RESULT IN FINES OR PENALTIES OF FIFTY THOUSAND
DOLLARS ($50,000) OR MORE.  TO SELLER’S KNOWLEDGE, THERE ARE NO FACTS, WHICH IF
KNOWN TO THE GAMING AUTHORITIES, WOULD BE REASONABLY LIKELY TO RESULT IN THE
REVOCATION, LIMITATION OR SUSPENSION OF A PERMIT UNDER THE GAMING LAWS.


 


6.13         GAMING ASSETS.  SCHEDULE 6.13 HEREOF IS A TRUE AND COMPLETE LISTING
OF THE GAMING ASSETS LOCATED AT THE HOTEL AS OF THE EFFECTIVE DATE.


 


6.14         EMPLOYEES.  SCHEDULE 6.14 HEREOF SETS FORTH AS OF FEBRUARY 9, 2007,
THE NAMES AND JOB TITLES (OR POSITIONS HELD) OF EACH OF THE EMPLOYEES OF THE
BUSINESS (THE “SELLER’S EMPLOYEES”) AND THE CURRENT ANNUAL BASE SALARY (OR
HOURLY RATE) AND MOST RECENT BONUS PAID TO EACH OF SELLER’S EMPLOYEES.  SELLER
IS NOT A PARTY TO ANY COLLECTIVE BARGAINING AGREEMENT APPLICABLE TO EMPLOYEES AT
THE HOTEL AND TO THE KNOWLEDGE OF SELLER THERE ARE NO ACTIVITIES OR PROCEEDINGS
OF ANY LABOR UNION TO ORGANIZE ANY NON-UNIONIZED EMPLOYEES AT THE HOTEL.  THERE
ARE NO UNFAIR LABOR PRACTICE CHARGES, COMPLAINTS OR PETITIONS FOR ELECTIONS
PENDING AGAINST SELLER BEFORE THE NATIONAL LABOR RELATIONS BOARD, OR ANY SIMILAR
LABOR RELATIONS GOVERNMENTAL BODIES, OR, OF WHICH SELLER HAS RECEIVED NOTICE. 
THERE IS NO STRIKE, SLOWDOWN, WORK STOPPAGE OR LOCKOUT, OR, TO THE KNOWLEDGE OF
SELLER, THREAT THEREOF, BY OR WITH RESPECT TO ANY EMPLOYEES THAT WORK AT THE
HOTEL.


 


6.15         BENEFIT PLAN.  SCHEDULE 6.15 HEREOF SETS FORTH AN ACCURATE AND
COMPLETE LIST AS OF FEBRUARY 9, 2007 OF ALL (I) “EMPLOYEE WELFARE BENEFIT
PLANS,” WITHIN THE MEANING OF SECTION 3(1) OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED, AND THE RULES AND REGULATIONS THEREUNDER
(“ERISA”) AND (II) MATERIAL BONUS, STOCK OPTION, STOCK PURCHASE, RESTRICTED
STOCK, INCENTIVE, FRINGE BENEFIT, PROFIT-SHARING, PENSION OR RETIREMENT,
DEFERRED COMPENSATION, MEDICAL, LIFE INSURANCE, DISABILITY, ACCIDENT, SALARY
CONTINUATION, SEVERANCE, ACCRUED LEAVE, VACATION, SICK PAY, SICK LEAVE,
SUPPLEMENTAL RETIREMENT AND UNEMPLOYMENT BENEFIT PLANS, PROGRAMS, ARRANGEMENTS,
COMMITMENTS AND/OR PRACTICES (WHETHER OR NOT INSURED) FOR SELLER’S EMPLOYEES
(ALL OF THE FOREGOING PLANS, PROGRAMS, ARRANGEMENTS, COMMITMENTS, PRACTICES AND
CONTRACTS REFERRED TO IN (I) AND (II) ABOVE ARE REFERRED TO, THE “BENEFIT
PLANS”).  TRUE AND COMPLETE COPIES OF EACH OF THE BENEFIT PLANS (OR A SUMMARY
THEREOF) HAVE BEEN MADE AVAILABLE BY SELLER TO PURCHASER. SELLER DOES NOT
MAINTAIN “EMPLOYEE PENSION BENEFIT PLANS,” WITHIN THE MEANING OF SECTION 3(2) OF
ERISA OR A 401(K)PLAN.


 


6.16         TAXES.  ALL MATERIAL TAX RETURNS REQUIRED TO BE FILED WITH RESPECT
TO THE BUSINESS FOR ALL PERIODS THROUGH AND INCLUDING THE CLOSING DATE HAVE BEEN
DULY AND TIMELY FILED

--------------------------------------------------------------------------------



 


WITH THE APPROPRIATE GOVERNMENTAL AUTHORITIES IN ALL JURISDICTIONS IN WHICH SUCH
TAX RETURNS ARE REQUIRED TO BE FILED, AND SUCH TAX RETURNS ARE TRUE, CORRECT AND
COMPLETE IN ALL MATERIAL RESPECTS.  ALL TAXES SHOWN AS DUE ON SUCH TAX RETURNS
HAVE BEEN TIMELY PAID.  ALL MATERIAL TAXES REQUIRED TO BE WITHHELD AND PAID WITH
RESPECT TO (I) SELLER’S BUSINESS; OR (II) ANY AMOUNTS OWED BY SELLER TO ANY
EMPLOYEE, CREDITOR, INDEPENDENT CONTRACTOR OR OTHER THIRD PARTY HAVE BEEN DULY
AND TIMELY WITHHELD AND PAID.  TO THE KNOWLEDGE OF SELLER, THERE ARE NO PENDING
OR THREATENED AUDITS OR INVESTIGATIONS WITH RESPECT TO TAXES RELATING TO THE
REAL PROPERTY OR SELLER’S BUSINESS.


 


6.17         HAZARDOUS SUBSTANCES.  TO SELLER’S KNOWLEDGE, NO HAZARDOUS
SUBSTANCES HAVE BEEN STORED ON THE REAL PROPERTY, AND SELLER IS NOT SUBJECT TO
ANY PENDING OR, TO SELLER’S KNOWLEDGE, THREATENED ENFORCEMENT OR INVESTIGATORY
ACTION BY ANY GOVERNMENTAL AUTHORITIES REGARDING HAZARDOUS SUBSTANCES WITH
RESPECT TO THE REAL PROPERTY.


 


6.18         “AS IS” SALE.


 


(A)           PURCHASER EXPRESSLY ACKNOWLEDGES AND AGREES TO ACCEPT THE
PURCHASED ASSETS ON AN “AS-IS-WHERE-IS AND WITH ALL FAULTS” BASIS, EXCEPT AS
OTHERWISE PROVIDED IN THIS AGREEMENT.


 


(B)           THIS AGREEMENT, AS WRITTEN, CONTAINS ALL THE TERMS OF THE
AGREEMENT ENTERED INTO BETWEEN THE PARTIES AS OF THE DATE HEREOF, AND PURCHASER
ACKNOWLEDGES THAT NEITHER SELLER NOR ANY PERSON CONTROLLING, CONTROLLED BY OR
UNDER COMMON CONTROL WITH SELLER (COLLECTIVELY, “SELLER’S AFFILIATES”), NOR ANY
OF THEIR AGENTS OR REPRESENTATIVES, HAS MADE ANY REPRESENTATIONS OR WARRANTIES
OR HELD OUT ANY INDUCEMENTS TO PURCHASER, AND SELLER HEREBY SPECIFICALLY
DISCLAIMS ANY REPRESENTATION OR WARRANTY, ORAL OR WRITTEN, PAST, PRESENT OR
FUTURE, OTHER THAN THOSE SPECIFICALLY SET FORTH IN THIS AGREEMENT.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, NEITHER SELLER NOR ANY OF SELLER’S
AFFILIATES, NOR ANY OF SELLER’S AGENT OR REPRESENTATIVES HAS OR IS WILLING TO
MAKE ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, OTHER THAN AS MAY BE
EXPRESSLY SET FORTH HEREIN, AS TO THE ACTUAL OR PROJECTED INCOME OR OPERATING
EXPENSES OF THE BUSINESS.


 


(C)           PURCHASER ACKNOWLEDGES THAT SELLER HAS AFFORDED AND WILL AFFORD
PURCHASER THE OPPORTUNITY FOR FULL AND COMPLETE INVESTIGATIONS, EXAMINATIONS AND
INSPECTIONS OF THE PURCHASED ASSETS AND ALL PERTINENT INFORMATION.  PURCHASER
ACKNOWLEDGES AND AGREES THAT THE INFORMATION DELIVERED OR MADE AVAILABLE TO
PURCHASER AND PURCHASER’S REPRESENTATIVES BY SELLER OR SELLER’S AFFILIATES, OR
ANY OF THEIR AGENTS OR REPRESENTATIVES MAY HAVE BEEN PREPARED BY THIRD PARTIES
AND MAY NOT BE THE WORK PRODUCT OF SELLER AND/OR ANY OF SELLER’S AFFILIATES.


 


7.             REPRESENTATIONS AND WARRANTIES OF PURCHASER.  PURCHASER HEREBY
REPRESENTS AND WARRANTS TO SELLER AS FOLLOWS:


 


7.1           BANKRUPTCY.  NO ATTACHMENT, EXECUTION PROCEEDINGS, ASSIGNMENTS FOR
THE BENEFIT OF CREDITORS, INSOLVENCY, BANKRUPTCY, REORGANIZATION, OR OTHER SUCH
PROCEEDINGS ARC PENDING OR, TO THE BEST OF ITS KNOWLEDGE, THREATENED AGAINST
PURCHASER OR ITS PRINCIPALS.


 


7.2           POWER.  PURCHASER HAS THE LEGAL POWER, RIGHT AND AUTHORITY TO
ENTER INTO THIS AGREEMENT AND THE INSTRUMENTS REFERENCED HEREIN AND TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.

--------------------------------------------------------------------------------



 


7.3           REQUISITE ACTION.  ALL REQUISITE ACTION (CORPORATE, PARTNERSHIP OR
OTHERWISE) HAS BEEN TAKEN BY PURCHASER IN CONNECTION WITH ENTERING INTO THIS
AGREEMENT, THE INSTRUMENTS REFERENCED HEREIN AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY, AND NO CONSENT OF OFFICER, DIRECTOR,
SHAREHOLDER, IS REQUIRED TO ENTER INTO THE TRANSACTIONS CONTEMPLATED HEREBY.


 


7.4           VALIDITY.  THIS AGREEMENT AND ALL DOCUMENTS REQUIRED HEREBY TO BE
EXECUTED BY PURCHASER ARE AND SHALL BE VALID, LEGAL, BINDING OBLIGATIONS OF, AND
ENFORCEABLE AGAINST, PURCHASER IN ACCORDANCE WITH THEIR TERMS, SUBJECT ONLY TO
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM, OR SIMILAR LAWS,
OR EQUITABLE PRINCIPLES AFFECTING OR LIMITING THE RIGHTS OF CONTRACTING PARTIES
GENERALLY.


 


7.5           NO BREACH.  NEITHER THE EXECUTION AND DELIVERY OF THIS AGREEMENT
AND THE DOCUMENTS REFERENCED HEREIN NOR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREIN NOR COMPLIANCE WITH THE TERMS OF THIS AGREEMENT AND THE
DOCUMENTS REFERENCED HEREIN CONFLICT OR RESULT IN THE MATERIAL BREACH OF ANY
TERMS, CONDITIONS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, ANY BOND,
NOTE OR OTHER EVIDENCE OF INDEBTEDNESS OR ANY CONTRACT, INDENTURE, MORTGAGE,
DEED OF TRUST, LOAN, LEASE OR OTHER AGREEMENTS OR INSTRUMENTS TO WHICH PURCHASER
IS A PARTY OR BY WHICH PURCHASER MAY BE BOUND.


 


8.             NO KNOWLEDGE.  PURCHASER KNOWS OF NO REASON WHY IT WOULD BE
DENIED ANY LICENSE OR PERMIT REQUIRED FOR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.


 


9.             CLOSING DELIVERIES.


 


9.1           SELLER’S CLOSING DELIVERIES.  ON OR BEFORE THE CLOSING DATE,
SELLER SHALL EXECUTE, ACKNOWLEDGE AND DELIVER (AS APPROPRIATE) TO THE ESCROW
HOLDER THE FOLLOWING (“SELLER’S CLOSING DELIVERIES”):


 


(A)           A BILL OF SALE CONVEYING TO PURCHASER THE PERSONAL PROPERTY AND
THE INTANGIBLE PROPERTY;


 


(B)           AN ASSIGNMENT AND ASSUMPTION AGREEMENT TO TRANSFER THE CONTRACTS
AND LEASES ASSUMED BY PURCHASER AS PROVIDED HEREIN (THE “ASSIGNMENT AGREEMENT”);


 


(C)           A BILL OF SALE CONVEYING TO PURCHASER THE GAMING ASSETS; AND THE
DELIVERY OF THE PHYSICAL POSSESSION THEREOF TO PURCHASER; AND


 


(D)           ALL SUCH OTHER INSTRUMENTS OR DOCUMENTS AS MAY BE REASONABLY
REQUIRED BY PURCHASER OR THE ESCROW HOLDER IN ORDER TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY.


 


9.2           PURCHASER’S CLOSING DELIVERIES.  ON OR BEFORE THE CLOSING DATE,
PURCHASER SHALL EXECUTE, ACKNOWLEDGE AND DELIVER (AS APPROPRIATE) TO THE ESCROW
HOLDER THE FOLLOWING (“PURCHASER’S CLOSING DELIVERIES”):


 


(A)           THE TWO MILLION DOLLAR ($2,000,000) PORTION OF THE PURCHASE PRICE
PAYABLE PURSUANT TO SECTION 4.1;

--------------------------------------------------------------------------------



 


(B)           THE ASSIGNMENT AGREEMENT;


 


(C)           (I) EVIDENCE OF TERMINATION OF THE LEASE BETWEEN SELLER AND
GANASTE WHICH IS TO BE ENTERED INTO BETWEEN SELLER AND GANASTE AS OF THE DATE
THAT GANASTE ACQUIRES THE REAL PROPERTY PURSUANT TO THE REAL PROPERTY PURCHASE
AGREEMENT (“MASTER LEASE”) AND AN EXECUTED COPY OF A MASTER LEASE BETWEEN
GANASTE AS LANDLORD AND PURCHASER AS TENANT PURSUANT TO WHICH PURCHASER SHALL
HAVE A RIGHT TO LEASE THE REAL PROPERTY AND OPERATE THE REAL PROPERTY (“NEW
MASTER LEASE”); OR (II) AN ASSIGNMENT OF SUCH MASTER LEASE TO PURCHASER AS
TENANT AND THE ASSUMPTION BY PURCHASER OF THE OBLIGATIONS THEREUNDER
(“ASSIGNMENT OF MASTER LEASE”); ALL SUCH OTHER INSTRUMENTS OR DOCUMENTS AS MAY
BE REASONABLY REQUIRED BY SELLER OR THE ESCROW HOLDER IN ORDER TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY.


 


9.3           POST CLOSING DELIVERIES.  THE ESCROW HOLDER SHALL DELIVER TO
PURCHASER EACH OF THE OTHER DOCUMENTS AND INSTRUMENTS DELIVERED TO THE ESCROW
HOLDER BY SELLER PROMPTLY FOLLOWING THE CLOSING.


 


10.           CONDITIONS PRECEDENT.


 


10.1       CONDITIONS PRECEDENT TO PURCHASER’S OBLIGATIONS.  THE OBLIGATION OF
PURCHASER TO PURCHASE THE PURCHASED ASSETS SHALL BE SUBJECT TO THE FOLLOWING
CONDITIONS (ALL OR ANY OF WHICH MAY BE WAIVED, IN WHOLE OR IN PART, BY
PURCHASER):


 


(A)           THE REPRESENTATIONS AND WARRANTIES MADE BY SELLER IN SECTION 6,
EXCEPT THOSE REPRESENTATIONS AND WARRANTIES WHICH ARC EXPRESSLY LIMITED TO FACTS
AND CIRCUMSTANCES AS OF THE EFFECTIVE DATE, SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS ON AND AS OF THE CLOSING DATE WITH THE SAME FORCE AND EFFECT
AS THOUGH SUCH REPRESENTATIONS AND WARRANTIES HAD BEEN MADE ON AND AS OF SUCH
DATE, AND SELLER SHALL HAVE EXECUTED AND DELIVERED TO PURCHASER A CERTIFICATE
DATED AS OF THE CLOSING DATE TO THE FOREGOING EFFECT;


 


(B)           SELLER SHALL HAVE PERFORMED ALL COVENANTS AND OBLIGATIONS REQUIRED
BY THIS AGREEMENT TO BE PERFORMED OR COMPLIED WITH BY SELLER ON OR BEFORE THE
CLOSING DATE;


 


(C)           SELLER SHALL HAVE TERMINATED THE EMPLOYMENT OF ALL EMPLOYEES AND
PROVIDED ALL NOTICES REQUIRED UNDER WARN WITH RESPECT TO SUCH TERMINATION;


 


(D)           PURCHASER SHALL HAVE RECEIVED ALL NECESSARY GAMING APPROVALS;


 


(E)           PURCHASER SHALL HAVE ENTERED INTO A NEW MASTER LEASE OR SHALL HAVE
EVIDENCE OF AN ASSIGNMENT OF MASTER LEASE;


 


(F)            SELLER SHALL HAVE OPERATED AND MAINTAINED THE BUSINESS AND THE
PURCHASED ASSETS IN THE ORDINARY COURSE OF BUSINESS UNTIL THE CLOSING.  THE
QUANTITY AND CONDITION OF THE PERSONAL PROPERTY ON THE CLOSING DATE SHALL, IN
ALL MATERIAL RESPECTS, BE THE SAME AS ON THE EFFECTIVE DATE, REASONABLE WEAR AND
TEAR EXCEPTED; AND


 


(G)           SELLER SHALL HAVE DELIVERED TO THE ESCROW HOLDER ALL OF SELLER’S
CLOSING DELIVERIES.

--------------------------------------------------------------------------------



 


10.2         CONDITIONS TO SELLER’S OBLIGATIONS.  THE OBLIGATION OF SELLER TO
SELL THE PURCHASED ASSETS SHALL BE SUBJECT TO THE FOLLOWING CONDITIONS (ALL OR
ANY OF WHICH MAY BE WAIVED, IN WHOLE OR IN PART, BY SELLER):


 


(A)           PURCHASER SHALL HAVE PERFORMED ALL COVENANTS AND OBLIGATIONS
REQUIRED BY THIS AGREEMENT TO BE PERFORMED OR COMPLIED WITH BY PURCHASER ON OR
BEFORE THE CLOSING DATE;


 


(B)           PURCHASER SHALL HAVE RECEIVED ALL NECESSARY APPROVALS FROM THE
NEVADA GAMING AUTHORITIES;


 


(C)           MTR GAMING GROUP, INC. SHALL HAVE OBTAINED A RELEASE FROM RAMADA
FRANCHISE SYSTEMS, INC. OF ITS GUARANTY OF SELLER’S OBLIGATIONS UNDER THE
LICENSE AGREEMENT BETWEEN SELLER AND RAMADA FRANCHISE SYSTEMS, INC.; AND


 


(D)           PURCHASER SHALL HAVE DELIVERED TO THE ESCROW HOLDER ALL OF
PURCHASER’S CLOSING DELIVERIES.


 


11.           CLOSING.


 


11.1         CLOSING DATE.  CLOSING OF THE TRANSACTIONS CONTEMPLATED HEREIN (THE
“CLOSING”) SHALL TAKE PLACE ON THE EARLIER OF (I) TWO HUNDRED FORTY (240) DAYS
AFTER THE EXECUTION OF THIS AGREEMENT OR (II) THIRTY (30) BUSINESS DAYS AFTER
THE RECEIPT BY THE PARTIES OF ALL GAMING APPROVALS (THE “CLOSING DATE”). 
CLOSING SHALL TAKE PLACE AT THE OFFICE OF THE ESCROW HOLDER OR AT SUCH OTHER
LOCATION AS THE PARTIES SHALL DESIGNATE JOINTLY.  THE DELIVERY TO THE ESCROW
HOLDER OF SELLER’S CLOSING DELIVERIES AND PURCHASER’S CLOSING DELIVERIES SHALL
BE DEEMED TO BE A GOOD AND SUFFICIENT TENDER OF PERFORMANCE OF THE TERMS HEREOF.


 


11.2         EXTENSIONS.  [INTENTIONALLY DELETED].


 


11.3         NON-GAMING CLOSING.  [INTENTIONALLY DELETED]


 


11.4         CLOSING COSTS.  THE CLOSING COSTS SHALL BE PAID AS FOLLOWS:


 


(A)           SELLER SHALL PAY:


 

(I)            ONE-HALF (1/2) OF THE ESCROW FEES;  AND

 

(II)           THE COST OF ANY OTHER OBLIGATIONS OF SELLER HEREUNDER.

 


(B)           PURCHASER SHALL PAY:


 

(I)            ONE-HALF (1/2) OF THE ESCROW FEES; AND

 

(II)           THE COST OF ANY OTHER OBLIGATIONS OF PURCHASER HEREUNDER.

 


11.5         OTHER COSTS.  ALL OTHER COSTS AND EXPENSES ATTENDANT TO SETTLEMENT,
INCLUDING ESCROW HOLDER CHARGES, SHALL BE SHARED EQUALLY BY THE PARTIES. 
NOTWITHSTANDING THE

--------------------------------------------------------------------------------



 


FOREGOING, EACH PARTY SHALL PAY ITS OWN ATTORNEYS FEES.  IF CLEAR TITLE CANNOT
BE TENDERED BY SELLER AT CLOSING THEN SELLER SHALL PAY ALL ESCROW HOLDER
CHARGES.


 


12.           PRORATIONS; WITHHOLDING; ADJUSTMENTS.


 


12.1         PRORATIONS.  UNLESS OTHERWISE PROVIDED HEREIN OR OTHERWISE AGREED
TO BY , ALL ITEMS, INCLUDING, BUT NOT LIMITED TO THE FOLLOWING, SHALL BE
PRO-RATED, ALLOCATED OR ADJUSTED AS OF 11:59 P.M. ON THE CLOSING DATE.


 


(A)           SALES, USE, AND PERSONAL PROPERTY TAXES WITH RESPECT TO THE
BUSINESS;


 


(B)           WATER AND SEWER SERVICE CHARGES AND CHARGES FOR ELECTRICITY,
TELEPHONE AND ALL OTHER PUBLIC UTILITIES;


 


(C)           ROOM RENTAL INCOME FROM HOTEL GUESTS FOR THE NIGHT OF THE CLOSING
DATE (TO BE DIVIDED EQUALLY BETWEEN SELLER AND PURCHASER);


 


(D)           REVENUES FROM HOTEL GUESTS OTHER THAN ROOM RENTAL INCOME (TO BE
ALLOCATED ONE HUNDRED PERCENT (100%) TO SELLER, AND


 


(E)           INCOME AND EXPENSES ACCRUED PURSUANT TO THE CONTRACTS AND LEASES.


 

Seller and Purchaser shall prepare a closing statement reflecting the prorations
set forth above (the “Closing Statement”).  If the Closing Statement reflects a
net amount due and owing to Seller, Purchaser shall pay such net amount to
Seller on the Closing Date.  If, in contrast, the Closing Statement reflects a
net amount due and owing to Purchaser, Seller shall pay such amount to Purchaser
on the Closing Date.  In the event Seller and Purchaser agree that additional
items shall be pro-rated, allocated or adjusted, any such items shall be
prorated, adjusted or allocated consistent with this Section 12.1.  In the event
that the parties do not agree on all of the items with respect to the Closing
Statement, the parties shall include nondisputed items on the Closing
Statement.  The items reflected on the Closing Statement shall be subject to
adjustment subsequent to the Closing Date; provided, however, that no claim for
an adjustment may be made more than one (1) year following the Closing Date.

 


12.2         TAXES WITHHELD: DEFICIENCY DETERMINATIONS FOR GAMING TAXES.  IN
ORDER TO COMPLY WITH NRS 360.525 (RELATING TO TAXES ADMINISTERED BY THE NEVADA
DEPARTMENT OF TAXATION), NRS 612.695 (RELATING TO UNEMPLOYMENT TAXES), NRS
244.335 (RELATING TO COUNTY LICENSE TAXES) AND NRS 244.3352 (RELATING TO COUNTY
ROOM TAXES), SUCH AMOUNTS AS SELLER AND PURCHASER REASONABLY ESTIMATE ARE
NECESSARY TO COMPLY WITH THE PROVISIONS OF THE ABOVE MENTIONED AND SIMILAR
STATUTES PROVIDING FOR THE PAYMENT OF TAXES WILL BE WITHHELD BY THE ESCROW
HOLDER AND WILL BE PAYABLE TO SELLER AFTER CLOSING AT SUCH TIME AS SELLER
FURNISHES PURCHASER AND THE ESCROW HOLDER RECEIPTS OR CERTIFICATES PROVIDED FOR
IN SUCH STATUTES, OR IF NOT SO PROVIDED FOR, SUCH EVIDENCE AS PURCHASER MAY
REASONABLY REQUIRE TO ASSURE PURCHASER THAT THE APPLICABLE OBLIGATIONS HAVE BEEN
PAID.  IF SELLER DOES NOT PRODUCE SUCH RECEIPTS OR CERTIFICATES WITHIN THE TIME
PERIOD PROVIDED FOR IN SUCH STATUTES OR IF ANY LIEN OR CLAIM THEREFORE IS
ASSERTED AGAINST PURCHASER, THE ESCROW HOLDER SHALL PAY SUCH WITHHELD SUMS TO
THE APPROPRIATE

--------------------------------------------------------------------------------



 


GOVERNMENTAL AUTHORITIES OR OTHER APPLICABLE TAXING AUTHORITY.  SELLER SHALL
REMAIN RESPONSIBLE FOR PAYMENT OF ANY FEES OR TAXES DUE PURSUANT TO ANY
SUBSEQUENT DEFICIENCY DETERMINATION MADE PURSUANT TO CHAPTER 463 OF THE NRS
WHICH ENCOMPASS ANY PERIOD OF TIME BEFORE THE CLOSING, AND SHALL HOLD PURCHASER
HARMLESS THEREFROM.


 


12.3         SELLER’S CREDITS.  PRIOR TO THE CLOSING DATE, PURCHASER AND SELLER
SHALL MUTUALLY AGREE ON A PROCEDURE FOR COUNTING AND DETERMINING THE VALUE OF
THE FOLLOWING FOR WHICH SELLER SHALL RECEIVE A CREDIT AT CLOSING:


 


(A)           THE TRAY LEDGER;


 


(B)           THE HOUSE FUNDS;


 


(C)           THE OPERATING SUPPLIES;


 


(D)           ALL ACCOUNTS RECEIVABLE;


 


(C)           SELLER’S DEPOSITS; AND


 


(D)           THE MARKERS.


 


12.4         ADJUSTMENT FOR PROGRESSIVE LIABILITIES.  SELLER SHALL, ON THE
CLOSING STATEMENT, CREDIT PURCHASER FOR AN AMOUNT EQUAL TO THE AMOUNTS SHOWN AS
OF THE CLOSING DATE ON THE METERS OF:


 


(A)           THE HOTEL’S IN-HOUSE PROGRESSIVE SLOT MACHINES;


 


(B)           THE HOTEL’S TABLE GAMES WITH AN IN-HOUSE PROGRESSIVE JACKPOT
FEATURE AS OF THE CLOSING DATE; AND


 


(C)           THE HOTEL’S OTHER GAMES WITH AN IN-HOUSE PROGRESSIVE FEATURE.


 


12.5         ROOM RESERVATIONS.  PURCHASER WILL HONOR THE TERMS AND RATES OF ALL
PRE-CLOSING DATE ROOM RESERVATIONS (IN ACCORDANCE WITH THEIR TERMS) AT THE HOTEL
MADE IN THE ORDINARY COURSE OF BUSINESS BY GUESTS OR CUSTOMERS, INCLUDING
ADVANCE RESERVATION CASH DEPOSIT, FOR ROOMS OR SERVICES CONFIRMED BY SELLER FOR
DATES AFTER THE CLOSING DATE.  PURCHASER SHALL RECEIVE A CREDIT FOR SUCH DEPOSIT
AT CLOSING. PURCHASER RECOGNIZES THAT SUCH RESERVATIONS MAY INCLUDE DISCOUNTS OR
OTHER BENEFITS, INCLUDING, WITHOUT LIMITATION, BENEFITS UNDER FREQUENT PLAYER OR
CASINO AWARDS PROGRAMS, GROUP DISCOUNTS, OTHER DISCOUNTS OR REQUIREMENTS THAT
FOOD, BEVERAGE OR OTHER BENEFITS BE DELIVERED BY PURCHASER TO THE
GUEST(S) HOLDING SUCH RESERVATIONS.  PURCHASER WILL HONOR ALL ROOM ALLOCATION
AGREEMENTS AND BANQUET FACILITY AND SERVICE AGREEMENTS WHICH HAVE BEEN GRANTED
TO GROUPS, PERSONS OR OTHER CUSTOMERS FOR PERIODS AFTER THE CLOSING DATE AT THE
RATES AND TERMS PROVIDED IN SUCH AGREEMENTS PROVIDED THAT SUCH AGREEMENTS WERE
MADE IN THE ORDINARY COURSE OF BUSINESS.  PURCHASER AGREES THAT SELLER CANNOT
MAKE AND HAS MADE NO REPRESENTATION OR WARRANTY THAT ANY PARTY HOLDING A
RESERVATION OR AGREEMENT FOR ROOMS, FACILITIES OR SERVICES WILL UTILIZE SUCH
RESERVATION OR HONOR SUCH AGREEMENT.  PURCHASER, BY THE EXECUTION HEREOF,
ASSUMES THE RISK OF NON-UTILIZATION OF RESERVATIONS AND NON-PERFORMANCE OF SUCH
AGREEMENTS FROM AND AFTER THE CLOSING DATE.

--------------------------------------------------------------------------------



 


12.6         GUESTS’ SAFE DEPOSIT BOXES.  PURCHASER SHALL BE RESPONSIBLE FOR ALL
GUEST SAFETY DEPOSIT BOXES FROM AND AFTER THE CLOSING DATE.


 


12.7         GUESTS’ VEHICLES AND BAGGAGE.  PRIOR TO THE CLOSING DATE, SELLER
AND PURCHASER SHALL TAKE INVENTORY OF:  (I) ALL BAGGAGE, SUITCASES, LUGGAGE,
VALISES AND TRUNKS OF HOTEL GUESTS CHECKED OR LEFT IN THE CARE OF SELLER;
(II) ALL LUGGAGE OR OTHER PROPERTY OF GUESTS RETAINED BY SELLER AS SECURITY FOR
UNPAID ACCOUNTS RECEIVABLE; (III) THE CONTENTS OF THE BAGGAGE STORAGE ROOM AND
(IV) ALL MOTOR VEHICLES THAT WERE CHECKED AND PLACED IN THE CARE OF SELLER AT
THE HOTEL; PROVIDED, HOWEVER, THAT NO SUCH BAGGAGE, SUITCASES, LUGGAGE, VALISES
OR TRUNKS SHALL BE OPENED. EXCEPT FOR THE PROPERTY REFERRED TO IN (II) ABOVE,
WHICH SHALL BE REMOVED FROM THE REAL PROPERTY BY SELLER WITHIN TEN (10) DAYS
AFTER THE CLOSING DATE, ALL SUCH BAGGAGE AND OTHER ITEMS SHALL BE MARKED OR
SEALED IN A MANNER TO BE AGREED UPON BY THE PARTIES AND LISTED IN AN INVENTORY
PREPARED AND SIGNED JOINTLY BY SAID REPRESENTATIVES OF SELLER AND PURCHASER AS
OF THE CLOSING DATE.  SAID BAGGAGE AND OTHER ITEMS SHALL BE STORED AS PURCHASER
SHALL CHOOSE, AND PURCHASER SHALL BE RESPONSIBLE FOR CLAIMS WITH RESPECT
THERETO.


 


12.8         PROJECT CAPITAL EXPENDITURES.


 


(A)           PURCHASER COVENANTS AND AGREES TO REIMBURSE SELLER FOR FIFTY
PERCENT (50%) OF ALL PROJECT CAPITAL EXPENDITURES (AS DEFINED BELOW) INCURRED BY
SELLER WITH RESPECT TO THE BUSINESS, PROVIDED THAT (I) PURCHASER CONSENT IN
WRITING, IN ADVANCE, TO EACH SUCH PROJECT CAPITAL EXPENDITURE (SUCH CONSENT TO
INCLUDE PURCHASER’S APPROVAL OF THE WORK TO BE DONE AND/OR ITEMS TO BE
PURCHASED, THE BUDGET AND THE CONTRACTOR WITH RESPECT THERETO), (II) PURCHASER’S
OBLIGATIONS UNDER THIS SECTION 12.8 SHALL BE PAYABLE ONLY UPON, AND
SIMULTANEOUSLY WITH, THE CLOSING OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND (III) NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT. 
PURCHASER’S CONSENT WITH RESPECT TO ANY PROJECT CAPITAL EXPENDITURES SHALL BE
REQUIRED AND OBTAINED, FOR THE PURPOSES OF THIS SECTION 12.8, ONLY TO THE EXTENT
PERMITTED OR NOT PROHIBITED BY LAW.  “PROJECT CAPITAL EXPENDITURES” SHALL MEAN
(A) THE PREVIOUSLY CONSUMMATED PURCHASE OF APPROXIMATELY ONE HUNDRED SEVENTY TWO
(172) QUEEN SIZE SERTA MATTRESSES AND SIX (6) KING SIZE SERTA MATTRESSES FOR A
COST OF APPROXIMATELY FIFTY SEVEN THOUSAND FOUR HUNDRED EIGHTEEN DOLLARS
($57,418.00) PLUS SHIPPING (THE “SERTA EXPENDITURE”); (B) THE PREVIOUSLY
CONSUMMATED PURCHASE OF A NEW MICROS SERVER AND ANCILLARY EQUIPMENT AT A COST OF
APPROXIMATELY TWENTY SIX THOUSAND DOLLARS ($26,000.00) (THE “MICROS
EXPENDITURE”) AND (C) ALL OTHER EXPENDITURES FOR NEW EQUIPMENT, FIXTURES AND
OTHER CAPITAL IMPROVEMENTS (EXCLUDING MAINTENANCE EXPENSES) WITH RESPECT TO THE
BUSINESS OF SELLER.  PURCHASER’S EXECUTION OF THIS AGREEMENT SHALL BE DEEMED TO
BE CONSENT TO REIMBURSEMENT OF FIFTY PERCENT (50%) OF THE SERTA EXPENDITURE AND
THE MICROS EXPENDITURE.


 


(B)           COVENANT.  PRIOR TO DECEMBER 31, 2011, PURCHASER SHALL MAKE
AGGREGATE PROJECT CAPITAL EXPENDITURES OF AT LEAST THREE MILLION DOLLARS
($3,000,000).  PURCHASER SHALL MAKE AT LEAST TWO MILLION DOLLARS ($2,000,000) OF
SUCH PROJECT CAPITAL EXPENDITURES ON OR BEFORE DECEMBER 31, 2009.


 


13.           TERMINATION AND REMEDIES.


 


13.1         TERMINATION.  THIS AGREEMENT MAY BE TERMINATED AND THE TRANSACTIONS
CONTEMPLATED HEREBY ABANDONED:

--------------------------------------------------------------------------------



 


(A)           BY MUTUAL WRITTEN CONSENT OF SELLER AND PURCHASER;


 


(B)           BY EITHER SELLER OR PURCHASER IF NOT IN DEFAULT OF ITS OBLIGATIONS
HEREUNDER AND ANY GOVERNMENTAL AUTHORITIES SHALL HAVE ISSUED AN ORDER, DECREE OR
RULING OR TAKEN ANY OTHER ACTION (OTHER THAN THE DENIAL OF GAMING APPROVALS BY
THE NEVADA GAMING AUTHORITIES) RESTRAINING, ENJOINING OR OTHERWISE PROHIBITING
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY;


 


(C)           BY SELLER IF THERE SHALL HAVE BEEN ANY MATERIAL BREACH OF A
REPRESENTATION, WARRANTY, COVENANT OR OBLIGATION OF PURCHASER AND, IF SUCH
BREACH IS CURABLE SUCH DEFAULT SHALL NOT HAVE BEEN REMEDIED WITHIN TEN (10) DAYS
AFTER RECEIPT OF NOTICE IN WRITING FROM SELLER SPECIFYING SUCH BREACH AND
REQUESTING THAT IT BE REMEDIED;


 


(D)           BY PURCHASER IF THERE SHALL HAVE BEEN ANY MATERIAL BREACH OF A
REPRESENTATION, WARRANTY, COVENANT OR OBLIGATION OF SELLER AND, IF SUCH BREACH
IS CURABLE SUCH DEFAULT SHALL NOT HAVE BEEN REMEDIED WITHIN TEN (10) DAYS AFTER
RECEIPT OF NOTICE IN WRITING FROM PURCHASER SPECIFYING SUCH BREACH AND
REQUESTING THAT IT BE REMEDIED;


 


(E)           BY EITHER SELLER OR PURCHASER IF THE NEVADA GAMING COMMISSION HAS
NOT APPROVED THE TRANSACTION ON OR BEFORE THE TIME FOR THE CLOSING DATE, IF
PURCHASER HAS OPTED NOT TO EXERCISE ANY OF ITS EXTENSION OPTIONS AS SET FORTH IN
SECTION 11.2 OR IF PURCHASER HAS EXERCISED ITS RIGHT TO ONE OR MORE EXTENSIONS
PURSUANT TO SECTION 11.2, AT THE EXPIRATION OF THE LAST EXTENSION PERIOD ELECTED
BY PURCHASER;


 


(F)            IF IT IS NOT IN DEFAULT UNDER THIS AGREEMENT, BY EITHER SELLER OR
PURCHASER IF PURCHASER HAS OBTAINED ALL NECESSARY GAMING APPROVALS BUT THE
CLOSING HAS NOT OCCURRED BY THE LATER OF (I) THIRTY (30) BUSINESS DAYS FOLLOWING
THE RECEIPT BY PURCHASER OF ALL NECESSARY GAMING APPROVALS OR (II) THE CLOSING
DATE; OR


 


(G)           BY PURCHASER, PURSUANT TO SECTION 13.4(A) OR 13.4(B).


 


 PROVIDED, HOWEVER, THAT NOTHING CONTAINED IN THIS SECTION 13.1 SHALL RELIEVE OR
LIMIT THE LIABILITY OF EITHER PARTY TO THIS AGREEMENT FOR ANY FRAUDULENT OR
WILLFUL BREACH OF THIS AGREEMENT.  THE DENIAL OF GAMING APPROVALS BY THE NEVADA
GAMING AUTHORITIES SHALL NOT CONSTITUTE GROUNDS TO TERMINATE THIS AGREEMENT
PURSUANT TO SECTION 13.1(B).


 


13.2         EFFECT OF TERMINATION.


 


(A)           EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, ALL FEES
AND EXPENSES INCURRED IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE PAID BY THE PARTY INCURRING SUCH EXPENSES, WHETHER
OR NOT THE CLOSING IS CONSUMMATED.  ANY CANCELLATION CHARGES OF THE ESCROW
HOLDER SHALL BE PAID BY THE PARTY WHO BREACHED THIS AGREEMENT, AND, IF NO PARTY
BREACHED THIS AGREEMENT, THEN EACH OF SELLER AND PURCHASER SHALL PAY ONE-HALF OF
SUCH CANCELLATION CHARGES.


 


(B)           UPON THE TERMINATION OF THIS AGREEMENT PURSUANT TO SECTIONS
13.1(C) AND 13.1(F), THE DEPOSIT SHALL BE PAID TO SELLER.  UPON TERMINATION OF
THIS AGREEMENT PURSUANT TO SECTIONS 13.1(A), 13.1(B), 13.1(D) OR 13.1(G), THE
DEPOSIT SHALL BE PAID TO PURCHASER WITHOUT THE NEED OF ANY FURTHER INSTRUCTION
FROM SELLER.

--------------------------------------------------------------------------------



 


13.3         REMEDIES.  SELLER SHALL RETAIN THE DEPOSIT AS LIQUIDATED DAMAGES AS
ITS SOLE AND EXCLUSIVE REMEDY (OTHER THAN SECTION 13.1.6) IN THE EVENT THAT
EITHER ALL CONDITIONS PRECEDENT TO PURCHASER’S OBLIGATION TO CLOSE PURCHASE THE
PURCHASED ASSETS HAVE BEEN SATISFIED AND PURCHASER DEFAULTS ON PURCHASING THE
PURCHASED ASSETS ON THE CLOSING DATE AS REQUIRED BY THIS AGREEMENT.  SELLER
SHALL ALSO RETAIN THE DEPOSIT AS ITS SOLE AND EXCLUSIVE REMEDY IN THE EVENT THAT
PURCHASER FAILS TO OBTAIN ALL NECESSARY GAMING APPROVALS WITHIN THE TIME ALLOWED
HEREIN AND EITHER SELLER OR PURCHASER TERMINATES THE AGREEMENT PURSUANT TO
SECTION 13.1(E).  THE PARTIES HEREBY AGREE AND ACKNOWLEDGE THAT SELLER’S DAMAGES
AS A RESULT THEREOF WOULD BE EXTREMELY DIFFICULT OR IMPOSSIBLE TO DETERMINE BUT
THAT THE DEPOSIT REPRESENTS THE PARTIES’ BEST GOOD FAITH ESTIMATE THEREOF.  THE
PARTIES AGREE THAT THE RETENTION OF THE DEPOSIT BY SELLER PURSUANT TO THIS
AGREEMENT IS IN NO WAY INTENDED AS A PENALTY OR FORFEITURE.  UPON THE
TERMINATION BY SELLER OF THIS AGREEMENT AND THE RETENTION BY SELLER OF THE
DEPOSIT THE PARTIES SHALL BE RELEASED FROM ANY FURTHER OBLIGATIONS TO EACH OTHER
UNDER THIS AGREEMENT.  IN THE EVENT ALL CONDITIONS PRECEDENT TO SELLER’S
OBLIGATION TO CLOSE HAVE BEEN SATISFIED AND SELLER DEFAULTS ON SELLING THE
PURCHASED ASSETS ON THE CLOSING DATE AS REQUIRED BY THIS AGREEMENT, PURCHASER
SHALL BE ENTITLED TO ALL REMEDIES AVAILABLE TO IT AT LAW OR IN EQUITY,
INCLUDING, WITHOUT LIMITATION, A DECREE OF SPECIFIC PERFORMANCE.  THE FOREGOING
TERMINATION RIGHTS AND ANY AND ALL OTHER RIGHTS AND REMEDIES GIVEN TO PURCHASER
IN THIS AGREEMENT ARE DISTINCT, SEPARATE AND CUMULATIVE; AND NO ONE SUCH RIGHT
OR REMEDY, WHETHER OR NOT EXERCISED, SHALL BE DEEMED TO BE TO THE EXCLUSION OF
OTHERS HEREIN GRANTED OR GIVEN BY LAW OR IN EQUITY.


 


13.4         CONDEMNATION OR DAMAGE BY FIRE OR OTHER CASUALTY.


 


(A)           CONDEMNATION.  IF PRIOR TO THE CLOSING, MORE THAN TEN PERCENT
(10%) OF THE ACREAGE, WHICH INCLUDES ANY EXTERIOR SPACE, PARKING SPACES OR
TENANTS RIGHT TO ANY PARKING SPACES OR AREA, OF THE LEASEHOLD INTEREST IN THE
REAL PROPERTY IS TAKEN BY CONDEMNATION, EMINENT DOMAIN OR SIMILAR GOVERNMENTAL
ACTION (OR IS THE SUBJECT OF A PENDING, THREATENED OR CONTEMPLATED TAKING WHICH
HAS NOT BEEN CONSUMMATED) OR IF THE ACCESS THERETO IS MATERIALLY REDUCED OR
RESTRICTED, SELLER SHALL IMMEDIATELY UPON BECOMING AWARE OF IT NOTIFY PURCHASER
OF SUCH FACT.  IN SUCH EVENT, PURCHASER SHALL HAVE THE OPTION, IN ITS SOLE AND
ABSOLUTE DISCRETION, TO (I) TERMINATE THIS AGREEMENT UPON WRITTEN NOTICE TO
SELLER GIVEN NOT LATER THAN THIRTY (30) DAYS AFTER RECEIPT OF SELLER’S NOTICE,
OR (II) PURCHASE ALL OF THE PURCHASED ASSETS PURSUANT TO THIS AGREEMENT WITHOUT
MODIFICATION OF THE TERMS OF THIS AGREEMENT.  IF PURCHASER TIMELY AND PROPERLY
ELECTS TO TERMINATE THIS AGREEMENT PURSUANT TO ITS OPTION TO TERMINATE AS SET
FORTH ABOVE, AT SUCH TIME THE PARTIES SHALL BE RELEASED FROM FURTHER OBLIGATIONS
UNDER THIS AGREEMENT AND THE DEPOSIT SHALL BE RETURNED TO PURCHASER.  IF
PURCHASER ELECTS TO PURCHASE ALL OF THE ASSETS DESPITE THE CONDEMNATION AT
CLOSING, SELLER SHALL ASSIGN AND TURN OVER TO THE GAMING ASSETS TO PURCHASER,
AND PURCHASER SHALL BE ENTITLED TO RECEIVE AND KEEP ALL AWARDS FOR THE TAKING
WHICH ACCRUED TO SELLER, AND THE PARTIES SHALL PROCEED TO THE CLOSING PURSUANT
TO THE TERMS HEREOF WITHOUT MODIFICATION OF THE TERMS OF THIS AGREEMENT AND
WITHOUT ANY REDUCTION IN THE PURCHASE PRICE.


 


(B)           UNREPAIRED DAMAGE.  AT THE TIME OF CLOSING, AND AS A CONDITION
PRECEDENT TO THE OBLIGATION OF PURCHASER TO PURCHASE THE PURCHASED ASSETS
PURSUANT TO THIS AGREEMENT, THERE SHALL BE NO UNREPAIRED DAMAGE BY FIRE OR OTHER
CASUALTY TO ANY PORTION OF THE

--------------------------------------------------------------------------------



 


PURCHASED ASSETS, THE ESTIMATED COST OF REPAIR OF WHICH IS MORE THAN ONE HUNDRED
THOUSAND DOLLARS ($100,000.00).  IF (I) ANY PORTION OF THE PURCHASED ASSETS IS
DAMAGED BY FIRE OR CASUALTY AFTER THE DATE OF THIS AGREEMENT THAT IS NOT
REPAIRED AND RESTORED SUBSTANTIALLY TO ITS CONDITION AS OF THE DATE OF THIS
AGREEMENT PRIOR TO CLOSING, AND (II) THE ESTIMATED COST OF REPAIRS IS ONE
HUNDRED THOUSAND DOLLARS ($100,000.00) OR LESS, PURCHASER SHALL BE REQUIRED TO
PURCHASE THE PURCHASED ASSETS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT
AND, AT CLOSING, SELLER SHALL ASSIGN TO PURCHASER ALL INSURANCE CLAIMS AND
PROCEEDS WITH RESPECT THERETO AND SHALL PAY OR CREDIT TO PURCHASER THE AMOUNT OF
ANY DEDUCTIBLE OR UNINSURED LOSS WITH RESPECT TO SUCH CASUALTY.  IF SUCH
CASUALTY IS NOT INSURED, SELLER SHALL RESTORE THE PURCHASED ASSETS AND MAY
EXTEND THE CLOSING DATE FOR UP TO SIXTY (60) DAYS UNTIL SUCH RESTORATION IS
COMPLETE.  IF SELLER CANNOT COMPLETE THE RESTORATION WITHIN SUCH PERIOD,
PURCHASER MAY TERMINATE THIS AGREEMENT, PURCHASER AND SELLER SHALL BE RELEASED
FROM FURTHER OBLIGATION HEREUNDER AND THE DEPOSIT SHALL BE RETURNED TO
PURCHASER.  IF THE ESTIMATED COST OF REPAIRING SUCH DAMAGE IS MORE THAN ONE
HUNDRED THOUSAND DOLLARS ($100,000.00) AND SUCH DAMAGE IS INSURED, PURCHASER
MAY, AT ITS SOLE OPTION:  (I) POSTPONE THE CLOSING UNTIL SUCH TIME AS SELLER
SHALL HAVE REPAIRED ALL SUCH DAMAGE; (II) ELECT TO PROCEED WITH THE CLOSING, IN
WHICH CASE AT CLOSING SELLER SHALL ASSIGN TO PURCHASER ALL INSURANCE CLAIMS AND
PROCEEDS WITH RESPECT TO SUCH DAMAGE AND SHALL PAY OR CREDIT TO PURCHASER THE
AMOUNT OF ANY DEDUCTIBLE WITH RESPECT TO SUCH CASUALTY; OR (III) TERMINATE THIS
AGREEMENT, IN WHICH EVENT NEITHER PARTY SHALL HAVE ANY FURTHER LIABILITY TO THE
OTHER AND THE DEPOSIT SHALL BE RETURNED TO PURCHASER.  IF THE ESTIMATED COST OF
REPAIRING THE DAMAGE TO THE PURCHASED ASSETS EXCEEDS ONE HUNDRED THOUSAND
DOLLARS ($100,000.00) AND THE DAMAGE IS NOT COVERED BY SELLER’S INSURANCE, THEN
EITHER SELLER OR PURCHASER MAY TERMINATE THIS AGREEMENT, IN WHICH EVENT NEITHER
PARTY SHALL HAVE ANY FURTHER LIABILITY HEREUNDER AND THE DEPOSIT SHALL BE
RETURNED TO PURCHASER.  IF A CASUALTY TO ANY PART OF THE PURCHASED ASSETS HAS
OCCURRED AND PURCHASER IS REQUIRED OR ELECTS TO COMPLETE THE PURCHASE OF THE
PURCHASED ASSETS, SELLER SHALL COOPERATE WITH PURCHASER IN PROSECUTING ALL
INSURANCE CLAIMS ASSIGNED TO PURCHASER AT CLOSING.


 


14.           BROKERS & INVESTMENT BANKERS.


 


14.1         SELLER’S REPRESENTATION AND INDEMNIFICATION.  SELLER REPRESENTS AND
WARRANTS TO PURCHASER, THAT IT HAS NOT BEEN REPRESENTED BY ANY BROKER OR
INVESTMENT BANKER IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OTHER THAN LAZARD FRERES & CO., LLC. SELLER WILL
INDEMNIFY AND HOLD PURCHASER HARMLESS FROM ANY CLAIM BY ANY BROKER, AGENT OR
FINDER PURPORTING TO HAVE ACTED ON BEHALF OF SELLER.


 


14.2         PURCHASER’S REPRESENTATION AND INDEMNIFICATION.  PURCHASER
REPRESENTS AND WARRANTS TO SELLER THAT IT HAS NOT BEEN REPRESENTED BY ANY BROKER
IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.  PURCHASER WILL INDEMNIFY AND HOLD SELLER HARMLESS FROM ANY CLAIM BY
ANY BROKER, AGENT OR FINDER PURPORTING TO HAVE ACTED ON BEHALF OF PURCHASER.


 


15.           ENTIRE AGREEMENT.  NO CHANGE OR MODIFICATION OF THIS AGREEMENT
SHALL BE VALID UNLESS IN WRITING AND SIGNED BY THE PARTIES HERETO.  NO WAIVER OF
ANY OF THE PROVISIONS OF THIS AGREEMENT SHALL BE VALID UNLESS IN WRITING AND
SIGNED BY THE PARTY AGAINST WHOM IT IS SOUGHT TO BE ENFORCED.  THIS AGREEMENT
CONTAINS THE ENTIRE AGREEMENT BETWEEN THE PARTIES RELATING TO THE PURCHASE AND
SALE OF THE PURCHASED ASSETS, ALL PRIOR NEGOTIATIONS BETWEEN THE PARTIES ARE
MERGED IN THIS AGREEMENT AND THERE ARE NO PROMISES, AGREEMENTS, CONDITIONS,
UNDERTAKINGS, WARRANTIES OR REPRESENTATIONS, ORAL OR WRITTEN, EXPRESS OR
IMPLIED, BETWEEN THEM OTHER THAN AS SET FORTH IN THIS AGREEMENT.

--------------------------------------------------------------------------------



 


16.           ASSIGNMENT; BENEFITS AND BURDENS.  SELLER MAY ASSIGN ITS RIGHTS
AND OBLIGATIONS UNDER THIS AGREEMENT PRIOR TO THE CLOSING DATE WITH THE PRIOR
WRITTEN CONSENT OF THE OTHER PARTY, NOT TO BE UNREASONABLY CONDITIONED, DELAYED
OR WITHHELD; PROVIDED, HOWEVER, PURCHASER SHALL NOT HAVE A RIGHT TO ASSIGN OR
TRANSFER THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF SELLER, WHICH MAY
NOT WITHHELD FOR ANY REASON.  ALL TERMS OF THIS AGREEMENT SHALL BE BINDING UPON,
AND INURE TO THE BENEFIT OF, THE PARTIES HERETO AND THEIR RESPECTIVE LEGAL
REPRESENTATIVES, SUCCESSORS AND ASSIGNS.


 


17.           GOVERNING LAW; PREVAILING PARTY ATTORNEY FEES.   THIS AGREEMENT
CONCERNS PROPERLY LOCATED IN THE STATE OF NEVADA, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA.  NOTWITHSTANDING
ANY PROVISION IN THIS AGREEMENT TO THE CONTRARY, IN THE EVENT OF A DISPUTE WITH
RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT, THE PREVAILING PARTY IN ANY
PROCEEDING, INCLUDING ARBITRATION COMMENCED TO RESOLVE SUCH DISPUTES, SHALL BE
ENTITLED TO AN AWARD OF ITS REASONABLE ATTORNEY FEES AND COURT OR ARBITRATION
COSTS INCURRED IN RESOLVING OR SETTLING THE DISPUTE, IN ADDITION TO ANY AND ALL
OTHER DAMAGES OR RELIEF WHICH THE COURT OR ARBITRATOR MAY DEEM PROPER.


 


18.           NOTICES.  ALL NOTICES, REQUESTS, DEMANDS AND OTHER COMMUNICATIONS
HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN IF
DELIVERED PERSONALLY OR VIA FACSIMILE IF A COPY IS ALSO DEPOSITED IN THE UNITED
STATES MAIL, PROPERLY ADDRESSED AND POSTAGE PREPAID, OR DELIVERED BY FEDERAL
EXPRESS OR OTHER RECOGNIZED OVERNIGHT DELIVERY SERVICE, (I) IF TO PURCHASER,
MANDEKIC COMPANIES, LLC, 1035 VIA SANGUINELLA STREET, HENDERSON, NEVADA 89011
ATTENTION: TED MANDEKIC, WITH A COPY TO JENICA YURCIC, ESQUIRE, SCHRECK
BRIGNONE, 300 S. FOURTH STREET, SUITE 1200, LAS VEGAS, NEVADA 89101; (II) IF TO
SELLER, MTR GAMING GROUP, INC., ROUTE 2 SOUTH, P.O. BOX 356, CHESTER, WEST
VIRGINIA 26034, ATTENTION: EDSON R. ARNEAULT, WITH A COPY TO ROBERT L. RUBEN,
ESQUIRE, RUBEN & ARONSON, LLP., 4800 MONTGOMERY LANE SUITE 150, BETHESDA, MD
20814; (III) IF TO PURCHASER, LUCK LUCY D LLC, ATTENTION: BRUCE DEIFIK, C/O
INTEGRATED PROPERTIES, INC., 3900 E. MEXICO AVENUE, SUITE 1400, DENVER, CO
80210, WITH A COPY TO JEFFREY A. SILVER, ESQUIRE, 3960 HOWARD HUGHES PARKWAY,
9TH FLOOR, LAS VEGAS, NV 89169; (IV) AT SUCH OTHER ADDRESS AS MAY BE GIVEN BY
EITHER PARTY TO THE OTHER PARTY BY NOTICE IN WRITING PURSUANT TO PROVISIONS OF
THIS SECTION 18.


 


19.           INDEMNIFICATION.


 


19.1         INDEMNIFICATION BY PURCHASER.  SUBJECT TO THE LIMITS SET FORTH IN
SECTION 19.4,  PURCHASER AGREES TO INDEMNIFY, DEFEND AND HOLD SELLER AND ITS
OFFICERS, DIRECTORS AND AGENTS, HARMLESS FROM AND IN RESPECT OF ANY AND ALL
LOSSES, DAMAGES, LIABILITY, COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION,
REASONABLE EXPENSES OF INVESTIGATION AND DEFENSE FEES AND DISBURSEMENTS OF
COUNSEL AND OTHER PROFESSIONALS) (COLLECTIVELY, “LOSSES”), ARISING DIRECTLY OR
INDIRECTLY OUT OF OR DIRECTLY OR INDIRECTLY DUE TO (I) ANY INACCURACY OF ANY
REPRESENTATION OR THE BREACH OF ANY WARRANTY, COVENANT, UNDERTAKING, ASSUMPTION
OF LIABILITIES (INCLUDING, WITHOUT LIMITATION, CONTRACTUAL OBLIGATIONS) OR OTHER
AGREEMENT OF PURCHASER CONTAINED IN THIS AGREEMENT, OR (II) ANY PROPERTY DAMAGE
OR PERSONAL INJURIES OCCURRING AT THE HOTEL PRIOR TO THE CLOSING.

--------------------------------------------------------------------------------



 


19.2         INDEMNIFICATION BY SELLER.  SUBJECT TO THE LIMITS SET FORTH IN THIS
SECTION 19, SELLER AGREES TO INDEMNIFY, DEFEND AND HOLD PURCHASER AND ITS
OFFICERS, DIRECTORS AND AGENTS, HARMLESS FROM AND IN RESPECT OF ANY AND ALL
LOSSES, INCLUDING REASONABLE ATTORNEY’S FEES, ARISING DIRECTLY OR INDIRECTLY OUT
OF OR DIRECTLY OR INDIRECTLY DUE TO (I) ANY INACCURACY OF ANY REPRESENTATION OR
THE BREACH OF ANY WARRANTY, COVENANT, UNDERTAKING OR OTHER AGREEMENT OF SELLER
CONTAINED IN THIS AGREEMENT, OR (II) ANY PROPERTY DAMAGE OR PERSONAL INJURIES
OCCURRING AT THE HOTEL PRIOR TO THE CLOSING.  SELLER SHALL ALSO INDEMNIFY
PURCHASER, AND HOLD PURCHASER HARMLESS AGAINST, ALL CLAIMS, LOSSES, DAMAGES AND
EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES) ATTRIBUTABLE TO VIOLATIONS BY
SELLER OF APPLICABLE ENVIRONMENTAL LAWS AND REGULATIONS DURING THE PERIOD OF
SELLER’S OWNERSHIP OF ITS REAL PROPERTY.


 


19.3         SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS: LIMITATIONS
ON INDEMNITY.  THE REPRESENTATIONS AND WARRANTIES OF THE PARTIES CONTAINED IN
THIS AGREEMENT OR IN ANY INSTRUMENT DELIVERED PURSUANT TO THIS AGREEMENT WILL
SURVIVE THE CLOSING DATE AND WILL REMAIN IN FULL FORCE AND EFFECT THEREAFTER FOR
A PERIOD OF TWELVE (12) MONTHS; PROVIDED, HOWEVER, THAT SUCH REPRESENTATIONS OR
WARRANTIES SHALL SURVIVE (IF AT ALL) BEYOND SUCH PERIOD WITH RESPECT TO ANY
INACCURACY THEREIN OR BREACH THEREOF, NOTICE OF WHICH SHALL HAVE BEEN DULY GIVEN
WITHIN SUCH TIME PERIOD IN ACCORDANCE WITH THIS SECTION 19.3.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, PURCHASER SHALL NOT BE ENTITLED TO
RECOVER LOSSES FROM SELLER NOR SHALL SELLER BE ENTITLED TO RECOVER LOSSES FROM
SUCH PURCHASER PARTY UNLESS AND UNTIL THE TOTAL OF ALL CLAIMS FOR LOSSES WITH
RESPECT TO ANY INACCURACY OR BREACH OF ANY SUCH REPRESENTATIONS OR WARRANTIES OR
BREACH OF ANY COVENANTS, UNDERTAKINGS OR OTHER AGREEMENTS, WHETHER SUCH CLAIMS
ARE BROUGHT UNDER THIS SECTION 19.3 OR OTHERWISE, EXCEEDS ONE HUNDRED FIFTY
THOUSAND DOLLARS ($150,000) IN THE AGGREGATE.  IF THE TOTAL AMOUNT OF SUCH
LOSSES EXCEEDS ONE HUNDRED FIFTY THOUSAND DOLLARS ($150,000), THEN THE PARTY
ENTITLED TO RECOVER HEREUNDER SHALL BE ENTITLED TO RECOVER THE FULL AMOUNT OF
SUCH LOSSES AND NOT MERELY THE PORTION OF SUCH DAMAGES EXCEEDING ONE HUNDRED
FIFTY THOUSAND DOLLARS ($150,000); PROVIDED, HOWEVER, THAT THE AGGREGATE AMOUNT
OF LOSSES THAT MAY BE RECOVERED BY PURCHASER FROM SELLER SHALL NOT EXCEED FIVE
PERCENT (5%) OF THE PURCHASE PRICE. FOR PURPOSES OF APPLYING THE LIMITATIONS SET
FORTH IN THIS SECTION 18.3, THE LOSSES OF THE PURCHASER UNDER THIS AGREEMENT AND
OF GANASTE UNDER THE REAL PROPERTY PURCHASE AGREEMENT SHALL BE AGGREGATED. 
SIMILARLY, THE PURCHASE PRICE UNDER THIS AGREEMENT AND UNDER THE REAL PROPERTY
PURCHASE AGREEMENT SHALL BE AGGREGATED.


 


19.4         NOTICE AND OPPORTUNITY TO DEFEND.  IF AN EVENT OCCURS WHICH A PARTY
ASSERTS IS AN INDEMNIFIABLE EVENT PURSUANT TO SECTIONS 19.1 OR 19.2, THE PARTY
SEEKING INDEMNIFICATION (THE “INDEMNITEE”) SHALL PROMPTLY NOTIFY THE OTHER PARTY
OBLIGATED TO PROVIDE INDEMNIFICATION (THE “INDEMNIFYING PARTY”).  IF SUCH EVENT
INVOLVES (I) ANY CLAIM OR (II) THE COMMENCEMENT OF ANY ACTION OR PROCEEDING BY A
THIRD PERSON, THE INDEMNITEE WILL GIVE SUCH INDEMNIFYING PARTY PROMPT WRITTEN
NOTICE OF SUCH CLAIM OR THE COMMENCEMENT OF SUCH ACTION OR PROCEEDING; PROVIDED,
HOWEVER, THAT THE INDEMNITEE’S FAILURE TO PROVIDE PROMPT NOTICE AS PROVIDED
HEREIN WILL RELIEVE THE INDEMNIFYING PARTY OF ITS OBLIGATIONS HEREUNDER ONLY TO
THE EXTENT THAT SUCH FAILURE PREJUDICES THE INDEMNIFYING PARTY HEREUNDER.  IF
ANY SUCH ACTION IS BROUGHT AGAINST ANY INDEMNITEE AND IT NOTIFIES THE
INDEMNIFYING PARTY OF THE COMMENCEMENT THEREOF, THE INDEMNIFYING PARTY SHALL BE
ENTITLED TO PARTICIPATE THEREIN AND, TO THE EXTENT THAT IT WISHES, TO ASSUME THE
DEFENSE THEREOF, WITH COUNSEL REASONABLY SATISFACTORY TO THE INDEMNITEE. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, AFTER NOTICE FROM
THE INDEMNIFYING PARTY TO THE INDEMNITEE OF SUCH ELECTION TO SO ASSUME THE
DEFENSE THEREOF, THE INDEMNIFYING PARTY

--------------------------------------------------------------------------------



 


SHALL NOT BE LIABLE TO THE INDEMNITEE FOR ANY LEGAL EXPENSES OF OTHER COUNSEL OR
ANY OTHER EXPENSES SUBSEQUENTLY INCURRED BY THE INDEMNITEE IN CONNECTION WITH
THE DEFENSE THEREOF, AND THE INDEMNITEE AGREES TO COOPERATE FULLY WITH THE
INDEMNIFYING PARTY AND ITS COUNSEL IN THE DEFENSE AGAINST ANY SUCH ASSERTED
LIABILITY.  THE INDEMNITEE SHALL HAVE THE RIGHT TO PARTICIPATE AT ITS OWN
EXPENSE IN THE DEFENSE OF SUCH ASSERTED LIABILITY.  IN NO EVENT SHALL AN
INDEMNIFYING PARTY BE LIABLE FOR ANY SETTLEMENT EFFECTED BY THE INDEMNITEE
WITHOUT THE CONSENT OF THE INDEMNIFYING PARTY, WHICH WILL NOT BE UNREASONABLY
WITHHELD.  IN NO EVENT SHALL AN INDEMNIFYING PARTY EFFECT ANY SETTLEMENT WITHOUT
THE CONSENT OF THE INDEMNITEE, WHICH WILL NOT BE UNREASONABLY WITHHELD.


 


19.5         MITIGATION OF LOSS.  EACH INDEMNITEE IS OBLIGATED TO USE REASONABLE
EFFORTS TO MITIGATE TO THE FULLEST EXTENT PRACTICABLE THE AMOUNT OF ANY LOSSES
FOR WHICH IT IS ENTITLED TO SEEK INDEMNIFICATION HEREUNDER.


 


19.6         SUBROGATION.  UPON MAKING ANY PAYMENT OF LOSSES OF THE INDEMNITEE,
THE INDEMNIFYING PARTY WILL, TO THE EXTENT OF SUCH PAYMENT, BE SUBROGATED TO ALL
RIGHTS OF THE INDEMNITEE AGAINST ANY THIRD PARTY IN RESPECT OF THE LOSSES TO
WHICH THE PAYMENT RELATES; PROVIDED, HOWEVER, THAT UNTIL THE INDEMNITEE RECOVERS
FULL PAYMENT OF ITS LOSSES, ANY AND ALL CLAIMS OF THE INDEMNIFYING PARTY AGAINST
ANY SUCH THIRD PARTY ON ACCOUNT OF SUCH PAYMENT ARE HEREBY MADE EXPRESSLY
SUBORDINATED AND SUBJECTED IN RIGHT OF PAYMENT OF THE INDEMNITEE’S RIGHTS
AGAINST SUCH THIRD PARTY.  WITHOUT LIMITING THE GENERALITY OF ANY OTHER
PROVISION HEREOF, EACH SUCH INDEMNITEE AND INDEMNIFYING PARTY WILL DULY EXECUTE
UPON REQUEST ALL INSTRUMENTS REASONABLY NECESSARY TO EVIDENCE AND PERFECT THE
ABOVE DESCRIBED SUBROGATION AND SUBORDINATION RIGHTS.


 


20.           ALLOCATION OF THE PURCHASE PRICE.  NOT MORE THAN SEVEN
(7) BUSINESS DAYS PRIOR TO THE CLOSING DATE, PURCHASER SHALL DELIVER TO SELLER A
DRAFT OF ITS PROPOSED ALLOCATION OF THE PURCHASE PRICE TO THE PURCHASED ASSETS. 
SELLER AND PURCHASER SHALL THEREAFTER NEGOTIATE IN GOOD FAITH TO AGREE ON THE
FINAL ALLOCATION.  WITHIN THREE (3) DAYS AFTER RECEIPT OF SUCH DOCUMENT, SELLER
SHALL, IN WRITING, EITHER AGREE OR STATE ITS OBJECTIONS. SELLER AND PURCHASER
SHALL NEGOTIATE IN GOOD FAITH TO ATTEMPT TO RESOLVE ANY OBJECTIONS.  IF SELLER
AND PURCHASER ARE UNABLE TO RESOLVE SELLER’S OBJECTIONS, THE OBJECTIONS SHALL BE
SUBMITTED TO AN INDEPENDENT ACCOUNTING FIRM MUTUALLY AGREED UPON BY THE PARTIES;
PROVIDED, HOWEVER, SUCH RESOLUTION SHALL OCCUR NO LATER THAN THIRTY (30) DAYS
AFTER THE CLOSING.  SUCH ACCOUNTING FIRM’S DETERMINATION SHALL BE FINAL (SUCH
DETERMINATION TO BE BASED SOLELY ON THE WRITTEN SUBMISSIONS BY PURCHASER AND
SELLER AND NOT ON ANY INDEPENDENT INVESTIGATION BY THE ACCOUNTING FIRM).  THE
COSTS OF THE INDEPENDENT ACCOUNTING FIRM SHALL BE BORNE EQUALLY BY PURCHASER AND
SELLER.  SELLER AND PURCHASER AGREE TO PROPERLY FILE FORM 8594 AND REPORT THE
PURCHASE PRICE ALLOCATION AS AGREED TO OR DETERMINED SET FORTH THEREIN FOR
PURPOSES OF ALL U.S. FEDERAL AND STATE AND LOCAL INCOME AND FRANCHISE TAX
RETURNS.


 


21.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED SIMULTANEOUSLY IN
ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL, BUT
ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


22.           NO TRIAL BY JURY.  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH PARTY HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

--------------------------------------------------------------------------------



 


23.           MISCELLANEOUS.


 


23.1         BUSINESS DAY.  IF THE DATE ON WHICH CITHER PURCHASER OR SELLER IS
REQUIRED TO TAKE ACTION UNDER THIS AGREEMENT IS NOT A BUSINESS DAY, THE ACTION
SHALL BE TAKEN ON THE NEXT SUCCEEDING BUSINESS DAY.


 


23.2         CAPTIONS.  THE CAPTIONS OF THE VARIOUS SECTIONS AND PARAGRAPHS OF
THIS AGREEMENT HAVE BEEN INSERTED ONLY FOR THE PURPOSE OF CONVENIENCE; SUCH
CAPTIONS ARE NOT A PART OF THIS AGREEMENT AND SHALL NOT BE DEEMED IN ANY MANNER
TO MODIFY, EXPLAIN, ENLARGE OR RESTRICT ANY OF THE PROVISIONS OF THIS AGREEMENT.


 


23.3         DISCLOSURE.  SELLER AND PURCHASER AGREE THAT THE PROPOSED TERMS AND
CONDITIONS, AND ALL INFORMATION (OTHER THAN INFORMATION WHICH IS A MATTER OF
PUBLIC RECORD OR IS PROVIDED BY OTHER SOURCES READILY AVAILABLE TO THE PUBLIC)
SHARED OR DEVELOPED IN THE CONTEXT OF THIS TRANSACTION SHALL BE KEPT STRICTLY
CONFIDENTIAL, EXCEPT THAT PURCHASER ACKNOWLEDGES THAT SELLER’S PARENT COMPANY
MAY DESCRIBE THE TERMS HEREOF (AS WELL AS PROVIDE COPIES OF THIS AGREEMENT) IN
REPORTS THAT THE PARENT IS REQUIRED TO FILE WITH GOVERNMENTAL AUTHORITIES, THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION, AND SELLER’S FINANCIERS,
ATTORNEYS AND ACCOUNTANTS.  ANY PUBLIC DISCLOSURES, PRESS RELEASES, OR
ANNOUNCEMENTS CONCERNING THIS AGREEMENT AND THE SALE CONTEMPLATED HEREIN SHALL
BE APPROVED UNANIMOUSLY BY THE PARTIES IN WRITING IN THE EXERCISE OF EACH
PARTIES REASONABLY DISCRETION.  EITHER PARTY MAY DISCLOSE ANY ITEMS REQUIRED BY
NEVADA GAMING AUTHORITIES, OR ANY OTHER GAMING REGULATORS HAVING JURISDICTION
OVER SELLER.  PURCHASER MAY DISCLOSE SUCH NON-PUBLIC INFORMATION ITS ATTORNEYS,
SURVEYORS, ENGINEERS, FINANCIAL ADVISORS, INVESTORS AND LENDERS AS NECESSARY TO
EVALUATE THE PURCHASED ASSETS.  PURCHASER AGREES THAT WHILE IN POSSESSION OF
MATERIAL NON-PUBLIC INFORMATION CONCERNING SELLER.  PURCHASER WILL NOT TRADE IN
THE SECURITIES OF SELLER NOR TIP OR ADVISE OTHERS WITH RESPECT TO SUCH TRADING.


 


23.4         INVALIDITY.  IF ANY TERM OR OTHER PROVISION OF THIS AGREEMENT IS
INVALID, ILLEGAL OR INCAPABLE OF BEING ENFORCED BY ANY RULE OF LAW OR PUBLIC
POLICY, ALL OTHER CONDITIONS AND PROVISIONS OF THIS AGREEMENT SHALL NEVERTHELESS
REMAIN IN FULL FORCE AND EFFECT SO LONG AS THE ECONOMIC OR LEGAL SUBSTANCE OF
THE TRANSACTIONS CONTEMPLATED HEREBY IS NOT AFFECTED IN ANY MANNER MATERIALLY
ADVERSE TO ANY PARTY.  UPON SUCH DETERMINATION THAT ANY TERM OR OTHER PROVISION
IS INVALID, ILLEGAL OR INCAPABLE OF BEING ENFORCED, THE PARTIES HERETO SHALL
NEGOTIATE IN GOOD FAITH TO MODIFY THIS AGREEMENT SO AS TO EFFECT THE ORIGINAL
INTENT OF THE PARTIES AS CLOSELY AS POSSIBLE IN AN ACCEPTABLE MANNER TO THE END
THAT TRANSACTIONS CONTEMPLATED HEREBY ARE FULFILLED TO THE EXTENT POSSIBLE.


 


23.5         SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE SOLELY TO THE BENEFIT OF EACH PARTY HERETO AND THEIR RESPECTIVE SUCCESSORS
AND ASSIGNS, AND NOTHING IN THIS AGREEMENT, EXPRESS OR IMPLIED IS INTENDED TO OR
SHALL CONFER UPON ANY OTHER PERSON ANY RIGHT, BENEFIT OR REMEDY OF ANY NATURE
WHATSOEVER UNDER OR BY REASON OF THIS AGREEMENT.  PURCHASER MAY ASSIGN ITS
INTEREST IN THIS AGREEMENT TO A REPLACEMENT OPERATOR THAT HAS BEEN LICENSED BY
THE NEVADA GAMING AUTHORITIES TO OPERATE THE BUSINESS ON THE REAL PROPERTY

--------------------------------------------------------------------------------



 


PROVIDED THAT SUCH REPLACEMENT OPERATOR ASSUMES THE PURCHASER’S OBLIGATIONS
HEREUNDER, INCLUDING THE OBLIGATION TO PAY THE PURCHASE PRICE PURSUANT TO
SECTION 4.


 


23.6         AMBIGUITY.  EACH PARTY HERETO HAS PARTICIPATED IN THE DRAFTING OF
THIS AGREEMENT, WHICH EACH PARTY ACKNOWLEDGES IS THE RESULT OF EXTENSIVE
NEGOTIATIONS BETWEEN THE PARTIES. IN THE EVENT OF ANY AMBIGUITY OR QUESTION OF
INTENT ARISES, THIS AGREEMENT SHALL BE CONSTRUED AS IF DRAFTED JOINTLY BY THE
PARTIES AND NO PRESUMPTION OR BURDEN OF PROOF SHALL ARISE FAVORING OR
DISFAVORING ANY PARTY BY VIRTUE OF THE AUTHORSHIP OF ANY OF THE PROVISIONS OF
THIS AGREEMENT.


 


23.7         TIME OF THE ESSENCE.  TIME IS OF THE ESSENCE WITH RESPECT TO THE
TIME PERIODS SET FORTH IN THIS AGREEMENT.


 

[Signatures appear on the following page.]

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Purchaser and Seller have signed this Agreement on the day
and year first above written.

 

PURCHASER:

 

LUCKY LUCY D LLC,
a Nevada limited liability company

 

/s/

By:

 

Its:

 

Date:

 

 

SELLER:

 

SPEAKEASY GAMING OF LAS VEGAS, INC.,
a Nevada corporation

 

/s/ Edson R. Arneault

By:

Edson R. Arneault

Its:

President

Date:

January 11, 2008

 

 

 

 